                   Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 1 of 14
Thomson Reuters                                                                                                                    LFF1971-1972.1.7


                                                  Forslag til Lov om ændring af
                                                         retsplejeloven.

                                                                (Forkyndelser m. v.)


Fremsat den 19. oktober 1971 af justitsministeren.                                        sted eller forretningslokale over for personer, der er ansat
                                                                                          i virksomheden.

   § 1. I lov om rettens pleje, jfr. lovbekendtgørelse nr. 609 af 19. de-       Stk. 2. Forkyndelse efter stk. 1, nr. 2, kan ikke ske for personer under
cember 1969, som ændret senest ved lov nr. 153 af 16. april 1971, fo-        18 år.
retages følgende ændringer:                                                     Stk. 3. Ved postforkyndelse overgives forsendelsen og ved stævnings-
   1. I § 57 indsættes som stk. 2-4:                                         mandsforkyndelse en genpart af meddelelsen og eventuelle bilag til
   “Stk. 2. En forkyndelse er gyldig, selv om stævningsmanden har            den, for hvem forkyndelsen sker. Sker forkyndelse ikke over for ved-
handlet uden for den retskreds, i hvilken han er ansat.                      kommende personlig, anføres på forsendelsen eller genparten af med-
   Stk. 3. Polititjenestemænd og sognefogeder kan uden særlig beskik-        delelsen, hvornår og over for hvem forkyndelse er sket.
kelse foretage forkyndelser i straffesager.                                     Stk. 4. Nægter en person, for hvem forkyndelse kan ske efter stk. 1,
   Stk. 4. Justitsministeren kan fastsætte regler om, i hvilket omfang       nr. 2, uden rimelig grund at modtage forkyndelse, eller undlader han,
politiet skal foretage eller medvirke ved forkyndelser.”                     efter at forkyndelse er sket, at overlevere, hvad han har modtaget ved
   2. Kapitel 17 affattes således:                                           forkyndelsen, til vedkommende, selv om dette kunne være sket uden
                                                                             væsentlig udgift eller besvær, kan han ved kendelse tilpligtes at erstatte
                      “Kapitel 17. Forkyndelser m. v.
                                                                             omkostninger, der er en følge af hans nægtelse eller undladelse.
   § 153. I borgerlige sager skal processuelle meddelelser forkyndes,
                                                                                § 158. Har den pågældende kendt bopæl eller opholdssted i udlandet,
medmindre andet er bestemt i denne lov.
                                                                             og kan forkyndelse ikke ske her i riget efter § 155, nr. 2 og 3, jfr. §
   Stk. 2. I straffesager skal forkyndelse kun ske, når det er bestemt i
                                                                             157, sker forkyndelse ved brevforkyndelse eller på den måde, der er
denne lov.
                                                                             foreskrevet ved konvention eller ved vedkommende lands lov.
   § 154. Meddelelser fra retten gives på den måde, som rettens formand
                                                                                § 159. Forkyndelse kan foretages i Statstidende, såfremt
bestemmer, medmindre loven indeholder anden forskrift herom.
   Stk. 2. Rettens beslutning om, hvorledes meddelelser skal gives, er       1)      den pågældendes bopæl eller opholdssted eller hans arbejdssted
ikke genstand for kære.                                                              her i landet ikke kan oplyses, eller
   § 155. Forkyndelse sker ved, at den meddelelse, der skal forkyndes,       2)      vedkommende fremmede myndighed nægter eller undlader at
med eventuelle bilag                                                                 efterkomme en anmodning om forkyndelse efter § 158.
1)      sendes eller afleveres til den pågældende, der samtidig anmodes         Stk. 2. Forkyndelse sker ved, at en bekendtgørelse indeholdende et
        om at bekræfte modtagelsen på en genpart af dokumentet eller,        uddrag af meddelelsen og en bemærkning om, at meddelelsen kan fås
        hvis forkyndelsen foretages ved rettens eller anklagemyndighe-       ved henvendelse til retten, indrykkes i Statstidende. I bekendtgørelsen
        dens foranstaltning, et særligt modtagelsesbevis (brevforkyndel-     skal endvidere anføres, af hvilken grund denne forkyndelsesform an-
        se),                                                                 vendes.
2)      sendes til den pågældende i brev med afleveringsattest (postfor-        Stk. 3. I de i stk. 1, nr. 2, nævnte tilfælde, skal meddelelsen tillige
        kyndelse) eller                                                      tilsendes den pågældende med posten.
3)      afleveres til den pågældende af en stævningsmand (stævnings-            § 160. I borgerlige sager kan en part give afkald på at få underretning
        mandsforkyndelse).                                                   om processuelle meddelelser ved forkyndelse. Parterne kan endvidere
                                                                             udpege en person, over for hvem forkyndelse kan ske efter reglerne i
   § 156. Ved brevforkyndelse anses meddelelsen for forkyndt, hvis
                                                                             §§ 155-157. Reglen i § 157, stk. 4, finder dog kun anvendelse, hvis
genparten eller modtagelsesbeviset er underskrevet af den pågældende
                                                                             den pågældende har erklæret sig villig til at modtage forkyndelse.
personlig. Forkyndelse anses for sket den dag, modtageren anfører at
                                                                                § 161. Har en part i en borgerlig sag antaget en advokat til at udføre
have modtaget meddelelsen. Er ingen modtagelsesdag anført, eller er
                                                                             sagen, kan forkyndelse vedrørende sagen ske for advokaten.
den angivne modtagelsesdag senere end datoen i poststemplet på tilba-
                                                                                § 162. Når der i et retsmøde træffes beslutning om tidspunktet for et
gesendelsen, anses forkyndelse for sket på poststemplets dato.
                                                                             nyt møde eller for en retshandlings foretagelse, anses beslutningen for
   § 157. For postforkyndelse og stævningsmandsforkyndelse gælder
                                                                             at være forkyndt for de personer, der er til stede i retsmødet.
følgende regler:
                                                                                Stk. 2. Beslutningen anses endvidere for at være forkyndt for perso-
1)      Forkyndelse bør så vidt muligt ske for den pågældende personlig      ner, der har været lovligt tilsagt til mødet, men som enten er udeblevet
        på hans bopæl, midlertidige opholdssted eller arbejdssted. For-      eller uberettiget har forladt mødet, forinden beslutningen blev truffet.
        kyndelse for den pågældende personlig er dog gyldig, uanset          Retten bør dog give de pågældende meddelelse om beslutningen, hvis
        hvor den sker.                                                       denne må antages at være af særlig interesse for dem.
2)      Træffes den pågældende ikke, kan forkyndelse ske                        § 163. En forkyndelse er gyldig, selv om meddelelsen ikke kommer
        a)     på bopælen eller opholdsstedet for personer, der hører til    til vedkommendes kundskab.
               husstanden, eller, hvis den pågældende bor til leje i en         Stk. 2. Er det dokument, der skal forkyndes, kommet vedkommende
               andens bolig, for udlejeren eller dennes ægtefælle, for så    i hænde, anses forkyndelse for sket, selv om forkyndelsen ikke er fore-
               vidt de pågældende træffes på bopælen eller opholdsstedet,    taget i overensstemmelse med reglerne i §§ 155-157.
               eller                                                            § 164. Medmindre andet er bestemt i den militære retsplejelov, sker
        b)     på den pågældendes arbejdssted over for arbejdsgiveren        forkyndelse for militærpersoner efter reglerne i dette kapitel. Forkyn-
               eller dennes repræsentant eller for så vidt angår selvstæn-   delse for personer, der er indkvarteret på militært område, kan dog altid
               dige næringsdrivende på den pågældendes kontor, værk-         ske ved den pågældendes militære afdelings foranstaltning.
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                side 1
                     Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 2 of 14
Thomson Reuters                                                                                                                           LFF1971-1972.1.7


   § 165. Justitsministeren fastsætter nærmere regler om forkyndelse,               lag til vagtmestrene for forkyndelse. Da arbejdet imidlertid ikke kunne
herunder om vederlag herfor.                                                        udføres som en del af vagtmestrenes tjenestepligter uden en udvidelse
   Stk. 2. I sager, der behandles af retten, afholdes vederlaget for forkyn-        af antallet af vagtmestre, og da justitsministeriet med baggrund i den
delse af statskassen. I øvrigt betales vederlaget forud af den, der begærer         forventede nedgang i antallet af forkyndelser ved stævningsmand ikke
forkyndelsen foretaget.                                                             anså det for hensigtsmæssigt at ansætte flere vagtmestre, har den af
   Stk. 3. Polititjenestemænd har ikke krav på vederlag for forkyndelse             lønningsrådet anbefalede ordning endnu ikke kunnet gennemføres.
i straffesager.”                                                                       Det var en forudsætning for justitsministeriets beslutning om fortsat
   3. I § 175, stk. 1, indsættes som 2. pkt.:                                       udbetaling af vederlag til vagtmestrene og for den nævnte forhøjelse
   “Indkaldelsen skal forkyndes for vidnet.”                                        af forkyndelsesvederlaget, at der blev gennemført nye regler for for-
   4. § 178, stk. 2, 3. pkt., ophæves, og i stedet indsættes:                       kyndelse, der ville formindske antallet af stævningsmandsforkyndelser.
   “Kendelse, hvorved bøde eller erstatning er pålagt et fraværende                    Retsplejerådets forslag har været forelagt for præsidenterne for østre
vidne, skal forkyndes for den pågældende. Begæring om omgørelse af                  landsret, vestre landsret, søog handelsretten i København, Københavns
en sådan afgørelse skal fremsættes i det første retsmøde, i hvilket vidnet          byret og Århus by- og herredsret samt for Den danske Dommerforening,
møder, eller, hvis vidnet ikke senere møder, inden 14 dage efter, at                Foreningen af politimestre i Danmark, Foreningen af dommerfuldmæg-
afgørelsen er forkyndt for vidnet eller kommet til hans kundskab.”                  tige i Danmark, Foreningen af politiassessorer og politifuldmægtige i
   5. I § 219, stk. 4, 1. pkt., og § 737, stk. 2, 2. pkt., udgår: “jfr. dog §       Danmark, advokatrådet, rigsadvokaten, rigspolitichefen og politidirek-
956, stk. 1, og § 965, stk. 1, 2. pkt.”.                                            tøren i København.
   6. I § 356, 1. pkt., ændres “§ 166” til: “§ 162”.                                   Flertallet af de hørte myndigheder m. v. finder det værdifuldt, at der
   7. I § 544, stk. 3, 1. pkt., § 555, stk. 1, 1. pkt., § 561, stk. 2, 1. pkt. og   skabes mulighed for at kunne iværksætte forkyndelse af meddelelser
§ 581, stk. 1, sidste pkt., ændres “§ 165” til: “§ 154”.                            ved brevforkyndelse, men finder det tvivlsomt, om denne form for
   8. I § 794, stk. 1, 2. pkt.; ændres “§ 160” til: “§ 159”.                        forkyndelse vil kunne anvendes i det omfang, retsplejerådet forudsætter.
   9. I § 932, stk. 1, 2. pkt., indsættes efter “Tilsigelsen”: “‘ der skal          Det anføres i udtalelserne, at brevforkyndelse vil være uegnet i de
forkyndes,”.                                                                        mange tilfælde, hvor modtageren ikke kan forventes at ville tilbagesen-
   10. I § 948, stk. 2, ændres “§§ 153-159” til: “§§ 155-158”.                      de modtagelsesbeviset eller genparten. Dette gælder således i incasso-
                                                                                    og fogedsager samt i straffesager for så vidt angår forkyndelser for
  § 2. Loven træder i kraft den 1. juli 1972.
                                                                                    tiltalte. Endvidere vil denne forkyndelsesform medføre en forøgelse
                                                                                    af kontorarbejdet på dommerkontorerne. Endelig er det nødvendigt at
Bemærkninger til lovforslaget.                                                      arbejde med længere berammelsesfrister, idet der må være tid til at
Almindelige bemærkninger.                                                           iværksætte anden form for forkyndelse, hvis den, over for hvem for-
Lovforslaget tilsigter en revision af reglerne i retsplejeloven om forkyn-          kyndelse skal ske, ikke bekræfter modtagelsen. Man mener derfor ikke,
delse. Den væsentligste ændring i forhold til gældende ret er indførelsen           at brevforkyndelse bør gøres til den principale forkyndelsesform, der
af en ny form for forkyndelse (brevforkyndelse), hvorved den meddel-                skal anvendes, medmindre særlige hensyn taler herimod. Det foreslås
else, der skal forkyndes, sendes med posten eller afleveres til den på-             i stedet, at de 3 forkyndelsesformer (brevforkyndelse, postforkyndelse
gældende, der samtidig anmodes om at bekræfte modtagelsen skriftligt.               og stævningsmandsforkyndelse) opstilles sideordnet, således at den,
   Retsplejerådet har i flere år arbejdet med en almindelig revision af             der iværksætter forkyndelse, selv kan vælge den form, der er bedst
retsplejelovens regler om behandling af borgerlige sager og har herun-              egnet i det foreliggende tilfælde eller i den pågældende gruppe af sager.
der også behandlet reglerne om forkyndelse. Efter anmodning fra ju-                 De hørte myndigheder har så godt som alle givet udtryk for, at forkyn-
stitsministeriet afgav rådet den 14. december 1970 en særudtalelse                  delse ved stævningsmand virker tilfredsstillende.
vedrørende forkyndelse. Udtalelsen, der indeholder et udkast til lov                   Lovforslaget svarer i det væsentlige til retsplejerådets udkast. I
om ændring af retsplejeloven, er optaget som bilag 1 til lovforslaget.              overensstemmelse med de afgivne udtalelser er reglerne dog udformet
   Efter de gældende regler sker forkyndelse som hovedregel ved                     således, at det overlades til den, der iværksætter forkyndelsen, at be-
stævningsmænd eller ved politiets foranstaltning. I borgerlige sager                stemme forkyndelsesformen. Efter justitsministeriets opfattelse bør
og til dels også i straffesager kan forkyndelse endvidere ske gennem                det imidlertid tilstræbes at anvende brevforkyndelse i videst mulig
postvæsenet ved brev med afleveringsattest (postforkyndelse), men                   omfang. Justitsministeriet vil efter lovens ikrafttræden ved enkelte
denne forkyndelsesform anvendes kun i begrænset omfang, jfr. afsnit                 retter iværksætte en forsøgsordning, hvorefter brevforkyndelse anvendes
II i retsplejerådets udtalelse.                                                     i alle tilfælde, hvor særlige hensyn ikke taler imod anvendelse af denne
   Da det i længere tid havde været forbundet med visse vanskeligheder              forkyndelsesform.
at få det nødvendige antal stævningsmænd, angiveligt fordi vederlaget                  Lovforslagets gennemførelse må antages at medføre en vis formind-
på 5 kr. pr. forkyndelse, der havde været uændret siden 1961, ikke                  skelse af statens udgifter til forkyndelse. Det er dog ikke muligt at op-
længere fandtes at yde en rimelig betaling for arbejdet med forkyndel-              gøre, hvor stor besparelsen vil blive, idet dette vil afhænge af, i hvilket
serne, overvejede justitsministeriet i foråret 1971, om der burde ske               omfang reglerne om brev- og postforkyndelse vil blive anvendt.
en principiel omlægning af vederlagsordningen.                                         I bilag 2 er de gældende regler og ændringerne heri opstillet som
   Under henvisning til overvejelserne om ændring af forkyndelsesreg-               paralleltekster.
lerne med udvidet anvendelse af postforkyndelse og brevforkyndelse,                    Retsplejeloven er efter lovbekendtgørelse nr. 609 af 19. december
gennemførtes der alene ‐ inden for rammerne af det bestående system                 1969 ændret ved lov nr. 3 af 8. januar 1970 (Nedlæggelse af retten i
‐ en forhøjelse af vederlaget fra 5 kr. til 7 kr. pr. forkyndelse, ligesom          Sakskøbing), lov nr. 10 af 29. januar 1970 (Ophævelse af udpantnings-
der indførtes bestemmelser om ydelse af kørselsgodtgørelse til stæv-                fristen), lov nr. 168 af 29. april 1970 (Forhøjelse af grænsen for under-
ningsmænd efter reglerne for statens tjenestemænd, jfr. justitsministe-             retssager), § 2 i lov nr. 203 af 27. maj 1970 (Domstolskontrol med
riets bekendtgørelse nr. 201 af 4. maj 1971.                                        frihedsberøvelser m. v.) og lov nr. 153 af 16. april 1971 (Forhøjelse af
   Ved landsretterne, sø- og handelsretten i København og Københavns                ydelser til lægdommere og vidner m. v.).
byret foretages forkyndelser i borgerlige sager og en del af forkyndel-
serne i straffesager af vagtmestre. I forbindelse med honorargennem-
gangen har lønningsrådet anbefalet, at der ikke fortsat udbetales veder-
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                       side 2
                    Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 3 of 14
Thomson Reuters                                                                                                                        LFF1971-1972.1.7


Bemærkninger til lovforslagets enkelte bestemmelser.                            efterleves ikke i praksis, idet reglerne i § 832, stk. 2, og § 840 om for-
Til nr. 1.                                                                      kyndelse for tiltalte af anklageskrift og stævning antages udtømmende
                                                                                at angive, hvilke forpligtelser anklagemyndigheden har med hensyn
Til § 1.                                                                        til forkyndelse af processkrifter for tiltalte. Efter § 835 skal en genpart
Gældende bestemmelser § 153, stk. 3, § 154, 2. pkt., § 156, stk. 1, nr.         af bevisfortegnelsen sendes til forsvareren.
3 og § 158, stk. 3 og 5.
   Af systematiske grunde foreslås disse regler placeret i § 57 sammen
                                                                                Til § 154.
med reglerne om beskikkelse af stævningsmænd.
                                                                                Gældende bestemmelse § 165.
   Bestemmelserne i stk. 2 og 3 er i overensstemmelse med de gældende
                                                                                  Retsplejerådets udkast § 153.
regler i § 153, stk. 3, og § 154, 2. pkt.
                                                                                  Bestemmelsen svarer bortset fra sproglige ændringer til gældende
   De gældende regler om politiets medvirken ved forkyndelser findes
                                                                                ret.
i retsplejelovens § 156, stk. 1, nr. 3, og § 158, stk. 3 og 5.
   Spørgsmålet om, i hvilket omfang politiet skal foretage forkyndelse
                                                                                Til § 155.
i straffesager og om politiets bistand i tilfælde, hvor brev-, post- eller
                                                                                Retsplejerådets udkast § 155, stk. 1, og § 156.
stævningsmandsforkyndelse har været forgæves, behandles for tiden
                                                                                   Efter retsplejerådets forslag skulle forkyndelse fremtidig ske ved
i justitsministeriets udvalg angående politiets fremtidige struktur med
                                                                                brevforkyndelse, medmindre det på forhånd måtte antages, at modta-
henblik på en begrænsning af politiets arbejdsbyrde i forbindelse med
                                                                                geren ikke ville tilbagesende genparten eller modtagelsesbeviset, eller
forkyndelser. Under hensyn hertil og til, at regler herom formentlig
                                                                                andre grunde talte imod at anvende brevforkyndelse. Rådet har lagt
mest hensigtsmæssigt kan fastsættes administrativt, foreslås i stk. 4
                                                                                vægt på denne forkyndelsesforms enkle karakter og de ringe omkost-
indsat en bemyndigelse for justitsministeren til at fastsætte regler om
                                                                                ninger, der er forbundet dermed.
dette spørgsmål. Polititjenestemænd vil med hjemmel i denne bestem-
                                                                                   Efter de udtalelser, der er afgivet om retsplejerådets forslag, har ju-
melse kunne bemyndiges til at foretage forkyndelse i borgerlige sager
                                                                                stitsministeriet ikke ment at burde følge dette forslag. Man har i stedet
uden forudgående beskikkelse i tilfælde, hvor anden forkyndelsesform
                                                                                i § 155 indsat en bestemmelse, der giver den, der iværksætter forkyn-
har vist sig forgæves. Bestemmelsen giver mulighed for at begrænse
                                                                                delsen, mulighed for at vælge mellem brevforkyndelse, postforkyndelse
politiets forkyndelser i straffesager eventuelt således, at politiet helt
                                                                                og stævningsmandsforkyndelse. Der henvises i øvrigt til de almindelige
fritages for at foretage forkyndelser i visse grupper af sager. Bestem-
                                                                                bemærkninger.
melsen giver endvidere mulighed for en indskrænkning af politiets bi-
stand i tilfælde, hvor forkyndelse ikke har kunnet iværksættes i over-
                                                                                Til § 156.
ensstemmelse med reglerne i §§ 155-157.
                                                                                Retsplejerådets udkast til § 155, stk. 2.
                                                                                 Bestemmelsen svarer til rådets udkast.
Til nr. 2.
Til § 153.                                                                      Til § 157.
Gældende bestemmelse § 153, stk. 1 og 2.                                        Gældende bestemmelser §§ 155-157, § 158, stk. 1 og 2, og §§ 163 a-
   Efter § 153, stk. 1, skal processuelle meddelelser i borgerlige sager,       e.
for så vidt ikke loven eller overenskomst mellem parterne medfører                 Retsplejerådets udkast § 157.
undtagelse, foregå ved stævningsmand eller i visse tilfælde ved politiet.          Bestemmelsen svarer i alt væsentligt til retsplejerådets udkast. Stk.
Efter § 153, stk. 2, gælder det samme i straffesager med hensyn til             1, nr. 2, litra a, er dog ændret således, at forkyndelse, såfremt adressaten
visse nærmere angivne meddelelser til sigtede, vidner og syns- og               bor til leje, kan ske både for udlejeren og dennes ægtefælle.
skønsmænd. Påbudet om forkyndelse gentages dog i de fleste tilfælde                Ved bestemmelsen indføres en udvidet adgang til at foretage forkyn-
i de bestemmelser, hvor de pågældende meddelelser er omtalt.                    delse på arbejdspladsen. Som anført i rådets udtalelse bør forkyndelse
   Bestemmelserne i § 153, stk. 1 og 2, er ikke medtaget i retsplejerådets      dog normalt ske på bopælen, hvis der kan træffes nogen dér, over for
udkast, idet der efter rådets opfattelse i de enkelte bestemmelser, som         hvem forkyndelse kan ske.
foreskriver, at der skal gives meddelelse, bør tages stilling til, om
meddelelsen skal forkyndes.                                                     Til § 158.
   For så vidt angår borgerlige sager finder justitsministeriet imidlertid,     Gældende bestemmelse § 159.
at denne ændring bør afvente retsplejerådets kommende betænkning                  Retsplejerådets udkast § 158.
om behandling af borgerlige sager og betænkning fra udvalget angående             Efter retsplejerådets forslag kan forkyndelse i udlandet kun ske, hvis
revision af reglerne om udlæg og udpantning m. v. I de lovudkast, der           det ikke er muligt at gennemføre forkyndelse efter §§ 155-157, herunder
er indeholdt i disse betænkninger, vil der være taget stilling til, hvilke      brevforkyndelse ved at sende et brev til adressen i udlandet. Dette
meddelelser der skal forkyndes. Den gældende bestemmelse i § 153,               skyldtes, at brevforkyndelse efter rådets forslag skulle være den prin-
stk. 1, foreslås derfor opretholdt indtil videre med enkelte sproglige          cipale forkyndelsesform. Da justitsministeriet som ovenfor nævnt ikke
ændringer, jfr. stk. 1.                                                         har ment at burde følge rådet på dette punkt, er bestemmelsen ændret
   Den gældende bestemmelse i § 153, stk. 2, om, hvilke meddelelser             således, at forkyndelse, såfremt post- eller stævningsmandsforkyndelse
i straffesager, der skal forkyndes, foreslås derimod i overensstemmelse         ikke kan ske her i riget, enten kan ske ved brevforkyndelse eller på den
med retsplejerådets indstilling ophævet og erstattet af en ny bestemmel-        måde, der er foreskrevet ved konvention eller ved vedkommende lands
se i stk. 2, hvorefter forkyndelse kun skal ske i straffesager, når det er      lov.
bestemt i retsplejeloven. I forbindelse hermed foreslås der i de bestem-
melser, hvor påbudet om forkyndelse efter § 153, stk. 2, ikke er genta-         Til §§ 159-165.
get, indsat bestemmelser om forkyndelse. Dette gælder retsplejelovens           Gældende bestemmelser § 153, stk. 4 og 5, og §§ 160-164, 166 og 167.
§ 175, stk. 1, § 178, stk. 2 og § 932, stk. 1, jfr. forslagets nr. 3, 4 og 9.     Retsplejerådets udkast §§ 159-165.
Efter den gældende bestemmelse i § 153, stk. 2, nr. 1, skal der ske               Bestemmelserne svarer i alt væsentligt til retsplejerådets udkast. I §
forkyndelse for sigtede af bevisfortegnelse. Denne bestemmelse, der             163 er dog indsat et nyt stk. 2, hvorefter forkyndelse anses for sket,
formentlig har sammenhæng med procesordningen før retsplejeloven,               når den meddelelse, der skal forkyndes, er kommet vedkommende i
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                    side 3
                     Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 4 of 14
Thomson Reuters                                                                      LFF1971-1972.1.7


hænde, selv om forkyndelsen ikke er sket i overensstemmelse med
reglerne i §§ 155-157. Meddelelsen anses i disse tilfælde for forkyndt
på det tidspunkt, meddelelsen kommer den pågældende i hænde. Det
forekommer urimeligt, at en sag må udsættes, for at der kan foretages
ny forkyndelse, når den pågældende meddelelse utvivlsomt er kommet
vedkommende i hænde. En tilsvarende bestemmelse findes i den
svenske rättegångsbalk kapitel 33, § 14.

Til nr. 3, 4 og 9.
Ændringerne er en følge af ophævelsen af den gældende bestemmelse
i retsplejelovens § 153, stk. 2. Der henvises til bemærkningerne til nr.
2 (§ 153).

Til nr. 5.
Ændringerne er en følge af den ændring af retsplejelovens § 956, stk.
1, der er sket ved § 1, nr. 8, i lov nr. 153 af 16. april 1971.

Til nr. 6-8 og 10.
Ændringerne er begrundet i den forskydning af paragraffølgen, der
sker ved forslagets nr. 2.




Copyright © 2011 Thomson Reuters Professional A/S                                               side 4
                    Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 5 of 14
Thomson Reuters                                                                                                                        LFF1971-1972.1.7


Bilag 1.                                                                        om forkyndelse af retslige og udenretslige dokumenter i sager om civile
RETSPLEJERÅDET                                                                  eller kommercielle spørgsmål.
 14. december 1970.                                                                Efter § 161 kan parterne i en borgerlig sag vedtage, at et opgivet sted
                                                                                skal anses som bopæl, og dette bliver da, hvis der forefindes nogen,
Forkyndelser.                                                                   der er villig til at modtage forkyndelse, at behandle som den virkelige
                                                                                bopæl.
I. De gældende forkyndelsesregler i hovedtræk.                                     Benytter begge parter i en borgerlig sag advokat til at udføre sagen,
Reglerne om forkyndelse findes i retsplejelovens kapitel 17 (§§ 153-            kan meddelelser til advokaterne under sagen efter § 164 ske umiddelbart
167). Forkyndelser sker som hovedregel ved stævningsmand eller                  fra den ene advokat til den anden uden stævningsmænds mellemkomst
gennem postvæsenet. Politibetjente og sognefogeder kan dog ifølge §             blot imod simpelt modtagelsesbevis.
153, stk. 3, uden særlig beskikkelse som stævningsmand foretage for-               Meddelelse, som under et retsmøde gives vedkommende personlig
kyndelse i straffesager.                                                        til retsbogen, kan ifølge § 163 altid træde i stedet for forkyndelse. Når
   Ifølge § 57 beskikkes i hver underretskreds samt ved landsretterne           der af retten i et behørigt afholdt møde træffes beslutning om tidspunk-
og sø- og handelsretten i København af vedkommende præsident eller              tet for et nyt møde eller for en retshandlings iværksættelse, anses efter
dommer det fornødne antal stævningsmænd. Ved instruks nr. 64 af 9.              § 166 de personer, der er til stede og påhører beslutningen, for at have
marts 1939, som ændret ved bekendtgørelse nr. 126 af 1. april 1947,             fået tilstrækkelig underretning derom. Personer, som har været lovligt
er fastsat regler om stævningsmændenes virksomhed.                              tilsagt til mødet, men som enten er udeblevet eller uberettiget har forladt
   Efter § 153, stk. 1, skal forkyndelser og andre processuelle meddel-         retsmødet, forinden beslutningen blev taget, har intet krav på særlig
elser i borgerlige sager, for så vidt loven eller overenskomst mellem           forkyndelse eller meddelelse om det nye møde eller tidspunktet for de
parterne ikke medfører undtagelse, ske ved en stævningsmand. Efter              besluttede retshandlingers iværksættelse. Retten bør dog give dem
§ 153, stk. 2, gælder det samme i straffesager med hensyn til forkyn-           meddelelse om beslutningen, for så vidt denne antages at være af inter-
delser for sigtede, vidner og syns- og skønsmænd af en række nærmere            esse for dem.
i loven angivne dokumenter.                                                        I sager, der behandles af retten, afholdes vederlaget til stævnings-
   Om iværksættelse af forkyndelse gælder efter § 156, at forkyndelse           mænd af statskassen, jfr. retsplejelovens § 153, stk. 4, og justitsmini-
så vidt muligt skal ske for den pågældende personlig, normalt på hans           steriets utrykte cirkulæreskrivelse af 22. september 1969 (citeret i Niels
bopæl eller opholdssted. Forkyndelse for den pågældende personlig er            Harbou og P. Stampe Jakobsen: Lov om retsafgifter). Ved bekendtgø-
dog gyldig, uanset hvor den sker.                                               relse nr. 465 af 22. september 1969 § 1 er der fastsat regler om størrel-
   Kan forkyndelse ikke ske for den pågældende personlig på hans                sen af vederlaget. Vederlag for foretagelse af de i retsplejeloven
bopæl eller opholdssted, kan den iværksættes for hans ægtefælle, børn           nævnte forkyndelser er herefter 5 kr. for hver person, for hvem forkyn-
over 18 år, tjenestefolk eller andre til husstanden hørende voksne per-         delse sker.
soner, som er til stede der. Kan sådanne personer ikke træffes, kan                Efter reglerne i §§ 163 a-c kan der i visse tilfælde ske forkyndelse
forkyndelse ske for vedkommendes husvært, principal, husbonde, læ-              gennem postvæsenet ved brev med afleveringsattest i stedet for ved
remester eller arbejdsherre, for så vidt denne træffes til stede der. For-      stævningsmand. I borgerlige sager kan postforkyndelse benyttes efter
kyndelse kan endvidere foregå på den pågældendes kontor, værksted               partens valg. I straffesager kan postforkyndelse kun anvendes ved
eller andet fast forretningssted for en til kontoret hørende, på værkstedet     forkyndelse af tilsigelser af tiltalte i politisager, indkaldelse af vidner,
arbejdende eller i forretningen ansat voksen person, som findes til stede,      beslutninger, hvorved der udmeldes synseller skønsmænd, og indkal-
og for skipperes og søfolks vedkommende på det skib, hvortil de hører,          delse af disse. Den ret, der behandler sagen, foranstalter overlevering
for en til skibet hørende voksen person, der findes til stede.                  til postvæsenet af det dokument, der skal forkyndes. Dette gælder dog
   Ved forkyndelsen afleveres en genpart af den pågældende meddelelse           ikke med hensyn til dokumenter, der udgår fra anklagemyndigheden.
til den, over for hvem forkyndelse sker.                                        Forkyndelsen sker ved aflevering i lukket brev af en bekræftet genpart
   Kan stævningsmanden ikke foretage forkyndelse i overensstemmelse             af det, der ønskes forkyndt. Finder aflevering af brevet sted, anfører
med de ovennævnte regler, sendes sagen til politiet, der snarest muligt         postbudet på afleveringsattesten, hvornår, hvor og til hvem afleveringen
skal søge forkyndelsen iværksat. Lykkes det ikke for politiet at foretage       er sket. Er afleveringen ikke sket til vedkommende selv, anføres tillige,
forkyndelse, fordi den pågældende ikke kan træffes i retskredsen, eller         hvad der i så fald er foretaget. Har aflevering ikke kunnet foretages,
fordi han ikke har bolig eller opholdssted der, tilbagesendes sagen til         tilbagesendes afleveringsattesten med oplysning herom.
den, der har anmodet om forkyndelse, med eventuel oplysning om
bolig eller opholdssted.                                                        II. Forkyndelsesreglernes anvendelse i praksis.
   Er det ikke muligt ved politiets hjælp at finde frem til vedkommendes
                                                                                Retsplejerådet indhentede i sommeren 1968 fra 18 retskredse fordelt
bopæl eller opholdssted, iværksættes forkyndelsen efter § 160 ved 2
                                                                                over hele landet oplysning om, i hvilket omfang der i retskredsen be-
gange foretagen indrykkelse i Statstidende.
                                                                                nyttes postforkyndelse.
   De personer, over for hvem forkyndelse kan ske, kan i reglen ikke
                                                                                   Svarene viser, at postforkyndelse anvendes i meget forskelligt omfang
vægre sig ved at modtage den. Nægter nogen ubeføjet at modtage for-
                                                                                i de forskellige retskredse. Hovedindtrykket var imidlertid, at postfor-
kyndelsen, eller forsømmer han, hvor forkyndelse er sket, at levere
                                                                                kyndelse kun har fået en begrænset udbredelse.
vedkommende den genpart, der er overleveret ved forkyndelsen, uagtet
                                                                                   Næsten alle kredse gav udtryk for, at stævningsmandssystemet vir-
dette kunne ske uden udgift eller væsentlig besvær, kan han tilpligtes
                                                                                kede godt, og at stævningsmandsforkyndelse giver resultat i flere til-
at erstatte de omkostninger, der er forvoldt ved hans vægring eller
                                                                                fælde end postforkyndelse. Som begrundelse herfor anføres bl. a., at
undladelse. En forkyndelse er ifølge § 162 lovlig, selv om den ikke er
                                                                                stævningsmanden gør en større indsats end postbudet for at få iværksat
kommet til den pågældendes kundskab.
                                                                                forkyndelse. Han udfører sin virksomhed på de tider af dagen, hvor
   Har vedkommende bekendt bolig eller opholdssted i udlandet, og
                                                                                folk erfaringsmæssigt er hjemme, og træffes ingen hjemme første gang,
kan forkyndelse ikke ske her i landet efter de almindelige regler, sker
                                                                                forsøger han igen senere. Han forsyner endvidere embedet med flere
forkyndelse ifølge § 159 i vedkommende land på den måde, der er fo-
                                                                                oplysninger end postvæsenet. Der gives f. eks. oplysning om ny
reskrevet ved stedets lov eller ved traktat, jfr. justitsministeriets vejled-
                                                                                adresse eller ferieadresse, hvis forkyndelse ikke kan gennemføres, og
ning af 28. januar 1970 om Haagerkonventionen af 15. november 1965

Copyright © 2011 Thomson Reuters Professional A/S                                                                                                    side 5
                   Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 6 of 14
Thomson Reuters                                                                                                                  LFF1971-1972.1.7


om, at forkyndelse vel er sket, men at den pågældende ikke kan møde         retningen. Træffes han ikke selv, kan forkyndelsen ske for en dér ansat
f. eks. på grund af sygdom.                                                 person.
   Med hensyn til postforkyndelse anføres, at denne forkyndelsesform          Kan fast forretningssted ikke påvises, kan forkyndelse foregå på det
medfører større kontorarbejde for embedet. Endvidere har man ikke           sidste faste forretningssted for en voksen person, som stadig er til stede
den samme sikkerhed for, at det rette dokument og de rette bilag er         der, såfremt der ikke er gået mere end 6 måneder, siden det sidst blev
kommet frem til den pågældende. Kan postforkyndelse ikke gennem-            benyttet (§ 170).
føres, skal der ske forkyndelse bagefter ved stævningsmand. Dette             Har en person, som opholder sig i riget, hverken bopæl eller fast
medfører, at der må anvendes længere berammelsestid, og undertiden,         forretningssted, og har man forgæves søgt ham personlig, kan forkyn-
at et berammet møde må aflyses, hvilket er særligt uheldigt, hvis der       delse foregå på hans midlertidige opholdssted for en voksen person af
er tilsagt flere til mødet. Postforkyndelse forsøges kun på de alminde-     samme husstand, eller for den, han opholder sig hos, eller for en voksen
lige postomdelinger, og på dette tidspunkt vil der ofte ikke være nogen     person af dennes husstand (§ 171).
hjemme. Endelig anføres, at postvæsenets ekspedition ikke altid er til-       Forkyndelse ved anbefalet brev anses, såfremt modtagelsestidspunktet
fredsstillende. (Her tænkes formentlig på, at afleveringsattesten ikke      ikke kan oplyses, foretaget to uger efter indleveringen til postvæsenet
er korrekt udfyldt, således at det f. eks. ikke fremgår, over for hvem      (§ 178).
forkyndelse er sket).                                                         Forkyndelse for personer, der har kendt bopæl eller opholdssted i
   Enkelte kredse gav udtryk for, at advokaterne anvendte stævnings-        udlandet sker normalt efter de dér gældende regler (§ 180).
mandsforkyndelse, dels af tradition og dels af hensyn til stævningsman-       Har en part ikke bopæl, fast arbejdsplads eller forretningssted i riget,
den.                                                                        hvor forkyndelse kan ske, og har han heller ikke en befuldmægtiget
                                                                            med bopæl eller kontor på tingstedet eller i nærheden af dette, kan
III. Norsk og svensk ret.                                                   retten, om fornødent gennem forkyndelse, pålægge ham at opgive en
Norge.                                                                      sådan person, for hvem forkyndelse kan ske. Gør han det ikke, kan
Reglerne om forkyndelse findes i domstolslovens kapitel 9 (§§ 159-          forkyndelse ske ved anbefalet brev til hans sidste kendte adresse (§
197).                                                                       195).
  Det er i reglen vedkommende ret, der skal sørge for, at forkyndelse         Kan forkyndelse ikke ske på nogen af de fastsatte måder, kan retten,
sker. Undtagelsesvis påhviler forkyndelsen dog anklagemyndigheden           medmindre anden fremgangsmåde er foreskrevet i den øvrige lovgiv-
eller en af parterne i en civil sag. Forkyndelse sker som hovedregel        ning, bestemme, at en afskrift af det, som skal forkyndes, skal opslås
ved et stevnevitne (§ 165).                                                 på tingstedet tillige med en meddelelse om, at det pågældende skrift
  Om forkyndelse ved postvæsenet er udfærdiget en lov af 30. april          kan afhentes på rettens kontor. Er der tale om et skrift, hvor sagen rej-
1926, der dog efter det oplyste ikke er sat i kraft.                        ses, skal der tillige så vidt muligt på den pågældendes sidste kendte
  I en række tilfælde er der i lovgivningen hjemmel til at foretage for-    opholdssted nedlægges meddelelse om, at skriftet kan afhentes på ret-
kyndelse ved anbefalet brev. Dette gælder således domstolslovens §          tens kontor. Endvidere skal der ske bekendtgørelse i “Norsk Lysnings-
195 (omtalt nedenfor), skjønnslovens § 29 (forkyndelse for parterne         blad” og i et eller flere blade på hans sidst kendte bopæl eller opholds-
af udfaldet af skønsforretningen), tvangsfuldbyrdelseslovens §§ 13,         sted her eller i udlandet. Har retten formodning om, hvor han opholder
17, 102, 109 og 179 (forkyndelse af påkrav m. m., der udgår fra banker,     sig, skal den søge at give ham underretning ved anbefalet brev eller
offentlige myndigheder o. lign.) samt tvangsfuldbyrdelseslovens § 56        gennem bekendtgørelse i et blad, som er udbredt på stedet (§ 181).
(forkyndelser, der udgår fra fogedmyndighederne).
  Forkyndelse kan foregå underhånden, når modtageren giver modta-           Sverige.
gelsesbevis. Er modtageren ikke offentlig tjenestemand eller sagfører,      Reglerne om forkyndelse findes i rättegångsbalkens kap. 33, §§ 4-27.
skal underskriften på modtagelsesbeviset være bekræftet af en dommer,          Forkyndelse inden for retsplejen sker som hovedregel ved rettens
retsskriver, notar, sagfører eller stevnevitne (§ 179). Bestemmelsen        foranstaltning. En part kan dog få lov til at sørge for forkyndelsen, hvis
har efter det oplyste kun praktisk betydning i forhold til advokater.       retten finder, at dette kan ske uden ulempe. Inden for strafferetsplejen
  Hvor lovgivningen ikke påbyder forkyndelse, skal meddelelsen gives        sørger anklagemyndigheden selv i et vist omfang for forkyndelsen (§
på den måde, som i hvert enkelt tilfælde findes mest hensigtsmæssigt.       4).
Bevidnelse af en offentlig myndighed eller modtagelsesbevis er bevis           Med hjemmel i § 5 er der af kongen i en delgivningskundgørelse
for, at meddelelsen er givet. Modbevis er ikke udelukket (§ 186).           fastsat nærmere regler om, hvorledes forkyndelse skal ske.
  Meddelelser, som gives til vedkommende personlig i et retsmøde               Forkyndelse bør herefter ske ved, at det pågældende dokument sendes
vedrørende indholdet af retsbogen træder i stedet for forkyndelse (§        med brev eller bud med anmodning om skriftligt at bekræfte modtagel-
187).                                                                       sen.
  Om iværksættelse af forkyndelsen gælder:                                     Må det antages, at skriftlig bekræftelse ikke vil blive afgivet, bør
  Forkyndelsen skal så vidt muligt foregå for vedkommende personligt,       forkyndelse ske gennem postvæsenet i overensstemmelse med nærmere
helst på hans bopæl eller faste arbejdsplads. Foregår den for ham per-      angivne regler (postforkyndelse). Reglerne om postforkyndelse svarer
sonlig, er den dog gyldig, hvor som helst han træffes (§ 168).              til de danske regler om forkyndelse ved brev med afleveringsattest.
  Træffes den pågældende ikke på bopælen, kan forkyndelse ske dér           Postforkyndelsen kan også anvendes af anklagemyndigheden.
for en voksen person, der hører til husstanden, eller hvis en sådan ikke       Bor den pågældende ikke på et sted, hvor postforkyndelse kan
træffes, for den, hos hvem den pågældende bor, eller en af dennes           iværksættes, anvendes forkyndelse ved stævningsmand eller anden
husstand. Forkyndelsen kan endvidere ske for husejeren eller den, som       bemyndiget person. (Stævningsmandsforkyndelse).
på hans vegne fører tilsyn med huset, for så vidt de bor dér.                  Forkyndelse skal iværksættes ved, at dokumentet i original eller be-
  På arbejdspladsen kan forkyndelsen også ske for arbejdsherren eller       kræftet afskrift overgives den pågældende. Forkyndelse anses for fore-
en arbejdsformand eller, hvis arbejdspladsen er et kontor, for en på        taget, selv om han vægrer sig ved at modtage dokumentet. Er dokumen-
kontoret ansat. (§ 169).                                                    tet, som skal forkyndes, bilagt kort, rids eller andre bilag af vidtløftig
  For en forretningsdrivende, som har fast forretningssted, kan forkyn-     karakter, kan retten bestemme, at bilagene i stedet for at overleveres,
delsen altid ske på forretningsstedet, hvis sagen har sit udspring i for-   skal være tilgængelige på rettens kontor (§ 6).


Copyright © 2011 Thomson Reuters Professional A/S                                                                                               side 6
                   Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 7 of 14
Thomson Reuters                                                                                                                   LFF1971-1972.1.7


   Har den pågældende kendt bopæl inden for riget, og træffes han ikke     gøres til hovedreglen. Kan det ikke antages, at bekræftelse vil blive
dér, kan forkyndelse ske for et voksent medlem af den husstand, han        afgivet, skal som regel anvendes postforkyndelse, og kun hvis de
tilhører, eller, om en sådan ikke træffes, for hans husvært, dersom        nævnte forkyndelsesmåder ikke kan anvendes, skal stævningsmands-
denne bor i samme hus, eller for en portner eller en anden, som på         forkyndelse anvendes. Det forudsættes, at der som hovedregel anvendes
værtens vegne fører tilsyn med huset og har bopæl der. Driver han          stævningsmænd og kun i anden række politipersonale. Desuden gen-
virksomhed med fast kontor, og træffes han ikke dér i den sædvanlige       nemføres ændrede regler om forkyndelse ved kundgørelse.
arbejdstid, kan forkyndelse ske på kontoret for en dér ansat person.
Meddelelse om, at forkyndelse er sket på denne måde, skal straks med       IV. Retsplejerådets forslag.
posten sendes til den pågældende til hans sædvanlige adresse (§ 8).        Formålet med forkyndelse er at sikre, at en meddelelse (stævning,
   Regler om postforkyndelse findes i postreglementet. Herefter skal       indkaldelse m. v.) kommer adressaten eller hans pårørende m. v. i
forsendelsen i reglen afleveres i forbindelse med den almindelige post-    hænde og at få bevis herfor. Kan dette opnås på flere måder, bør den
ombæring. Træffes ingen, som kan modtage forsendelsen, skal postbu-        billigste og mest enkle måde vælges.
det undersøge, hvornår han kan træffe adressaten eller anden, til hvem        Bevis for modtagelse opnås i dag ved, at meddelelsen afleveres af
forsendelsen kan afleveres. Er der grund til at tro, at forsendelsen kan   en særlig stævningsmand eller af politiet eller ved at sende meddelelsen
afleveres i forbindelse med senere postombæringer, medtages forsen-        med posten på den måde, at postbudet attesterer, at meddelelsen er af-
delsen også ved disse. Må det antages, at forsendelsen kan udleveres       leveret til adressaten eller hans pårørende.
på et andet tidspunkt af dagen, sendes den med særskilt bud. Forsen-          Som nævnt ovenfor side 10 anvender man i Sverige som hovedregel
delsen må ikke ligge mere end 4 dage, ankomstdagen ikke medregnet.         den fremgangsmåde at sende meddelelsen med posten i et almindeligt
For hver forsendelse betales et beløb svarende til portoen for anbefalet   brev og anmode adressaten om at bekræfte modtagelsen skriftligt.
brev med modtagelsesbevis. For tiden 3 kr. 25 øre. Sker udsendelse         Denne forkyndelsesmåde, som i det efterfølgende vil blive betegnet
med særligt bud, betales ekstra. Antallet af postforkyndelser udgjorde     som brevforkyndelse, kunne efter rådets opfattelse med fordel indføres
i 1967 ca. 475.000. Gennemsnitsprisen for en forsendelse var 3 kr. 57      i dansk ret.
øre.                                                                          Brevforkyndelse har flere fordele. Den er betydelig billigere end de
   Den, over for hvem forkyndelse sker, indestår for, at dokumentet        i dag anvendte forkyndelsesformer, idet der kun bliver tale om 2 for-
snarest kommer rette vedkommende i hænde (§ 10).                           sendelser til normal takst d. v. s. ialt 1,20 kr. eller 1,60 kr. Forkyndelse
   Har den pågældende kendt bopæl eller opholdssted i udlandet, skal       ved brev med afleveringsattest koster 2,60 kr. eller 2,80 kr. og stæv-
forkyndelse ske efter reglerne på dette sted (§ 11).                       ningsmandsforkyndelse 5 kr. Brevforkyndelse vækker endvidere ringe
   Har den pågældende hverken kendt bopæl i Sverige eller i udlandet,      opmærksomhed og er derfor også en fordel for adressaten. Denne for-
og kan der ikke skaffes oplysning om, hvor han opholder sig, kan retten    kyndelsesmåde har endvidere den fordel, at den ikke er afhængig af,
bestemme, at forkyndelse skal ske ved opslag ved rettens kontor og         om der kan træffes nogen, over for hvem forkyndelse kan ske, og er
bekendtgørelse i bladene. Er forkyndelse en gang sket på denne måde,       adressaten flyttet, kan brevet eftersendes til den ny adresse.
kræves der ikke ved ny forkyndelse i samme sag bekendtgørelse i               Brevforkyndelse forudsætter, at adressaten bekræfter modtagelsen,
bladene. Tilsvarende regler gælder, hvor den pågældende har kendt          og denne forkyndelsesmåde bør derfor ikke forsøges, hvis det på for-
bopæl i riget, men hverken pågældende eller nogen, for hvem forkyn-        hånd er klart eller sandsynligt, at adressaten ikke vil medvirke. Efter
delse kan ske, træffes, og det ikke kan fås oplyst, hvor den pågældende    de svenske erfaringer kan man imidlertid regne med, at langt de fleste,
opholder sig. Retten kan dog i disse tilfælde i stedet bestemme, at do-    der modtager en meddelelse fra retten, vil kvittere for modtagelsen.
kumentet i lukket kuvert skal afleveres på den pågældendes bopæl (§        Der kan også være andre situationer, hvor brevforkyndelse er uhensigts-
12).                                                                       mæssig. Dette gælder således tilfælde, hvor forkyndelse er nødvendigt
   Forkyndelse efter §§ 8,11 og 12 kan ikke ske med hensyn til stævnin-    for at afbryde en forældelsesfrist, der næsten er udløbet, hvor der skal
ger i straffesager, og forkyndelse efter §§ 8 og 12 må ikke ske med        afholdes et retsmøde med kort varsel, eller hvor der i forbindelse med
hensyn til stævninger i borgerlige sager, medmindre sagsøgte er und-       forkyndelsen skal gives adressaten en vejledning eller afæskes ham en
veget eller holder sig skjult (§ 13).                                      udtalelse. Endelig medfører anvendelsen af brevforkyndelse ved ind-
   Er det dokument, der skal forkyndes, kommet den pågældende i            kaldelser og tilsigelser, at der må arbejdes med længere berammelses-
hænde, anses forkyndelse for sket, selv om den ikke er iværksat i          frister, da et forgæves forsøg på brevforkyndelse må følges op af en
overensstemmelse med de ovennævnte regler (§ 14).                          anden forkyndelsesform.
   Tilkendegivelser under retsmøder anses for forkyndt for de tilstede-       Efter rådets opfattelse bør brevforkyndelse imidlertid på grund af
værende (§ 15).                                                            sin enkle karakter og de ringe omkostninger, der er forbundet dermed,
   Har en part, som ikke har bopæl i riget, ikke opgivet en befuldmæg-     anvendes i alle tilfælde, hvor de ovennævnte hensyn ikke på afgørende
tiget i riget, for hvem forkyndelse kan ske, anmoder retten ham om,        måde taler mod anvendelsen af denne forkyndelsesform.
når han første gang henvender sig til retten, at opgive en sådan befuld-      Kan brevforkyndelse ikke anvendes, bør man som hovedregel anven-
mægtiget. Gør han ikke det, kan fremtidig forkyndelse ske ved et brev      de postforkyndelse (brev med afleveringsattest). Kritikken af de gæl-
til hans sidst kendte adresse (§ 22).                                      dende regler om postforkyndelse er omtalt ovenfor s. 8-9. Det anføres
   Forkyndelse kan også ske ved stævningsmænd, der ansættes af un-         især, at postforkyndelse ikke kan gennemføres i nær så mange tilfælde
derretterne, eller ved andre nærmere angivne personer, herunder poli-      som stævningsmandsforkyndelse, hovedsagelig fordi postforkyndelser
tiet (§§ 24 og 25).                                                        kun forsøges på en enkelt postomdeling, der foretages på et tidspunkt
   Den 29. juni 1969 er gennemført en ny lov om delgivning og en lov       af dagen, hvor det ofte ikke er muligt at træffe nogen hjemme.
om visse ændringer i forkyndelsesbestemmelserne i rättegångsbalkens           Retsplejerådet har ført forhandlinger med postvæsenet for at få oplyst,
kap. 33 (S.F.S. 1970: 428 og 429). Endvidere er der udfærdiget en ny       om denne mangel kunne afhjælpes. Postvæsenet har været positivt
delgivningskundgørelse (S.F.S. 1970: 467).                                 indstillet heroverfor, og det er stillet i udsigt, at følgende ordning
   Formålet med de nye regler, der træder i kraft den 1. januar 1971, er   kunne gennemføres:
især at gennemføre fælles regler for forkyndelse inden for retsplejen         1. Udbringning af stævningsbreve sker på de almindelige postomde-
og forvaltningen. Herudover er den væsentligste ændring, at forkyndelse    linger samme dag eller dagen efter, at brevet er modtaget på omdelings-
ved almindeligt brev med anmodning om bekræftelse af modtagelsen           posthuset.
Copyright © 2011 Thomson Reuters Professional A/S                                                                                               side 7
                    Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 8 of 14
Thomson Reuters                                                                                                                            LFF1971-1972.1.7


   2. Kan brevet ikke afleveres på disse omdelinger, fordi der ikke er            beviskraften af stævningsmandens og postbudets påtegning synes at
nogen hjemme, over for hvem forkyndelse kan ske, udbringes brevet                 kunne udgå.
samme dag eller næste dag efter reglerne om ekspresforsendelse. Ud-                 De nærmere regler om fremsættelse af anmodning om forkyndelse,
bringning sker på det tidspunkt, hvor der er størst sandsynlighed for             hvornår og hvor forkyndelsen skal ske, hvad stævningsmanden skal
at træffe adressaten eller andre, til hvem stævningsbrevet kan afleveres.         foretage sig, hvis de modtagne oplysninger ikke fører til forkyndelse,
Udbringning som ekspresforsendelse i indleveringsposthusets postdi-               og påtegning på og tilbagesendelsen af den forkyndte meddelelse synes
strikt skal dog kun finde sted i bydistriktet eller på steder i landdistriktet,   med fordel at kunne overlades til administrativ fastsættelse, enten i en
der ligger inden for en afstand af 2 km fra posthuset.                            bekendtgørelse eller i instruksen for stævningsmænd. Disse regler
   Et udkast til vejledning for udbringning af stævningsbreve er optaget          findes i dag i følgende bestemmelser: § 155, stk. 1 og 2, § 156, stk. 1,
som bilag.                                                                        nr. 1, 3. pkt., nr. 4, og stk. 2, § 158, stk. 1, 2. led, stk. 2, 2. pkt. (stæv-
   Gebyret for udbringning af ekspresforsendelser er 3 kr. Bor adressaten         ningsmandsforkyndelse) og § 163 a, stk. 2, § 163 b, § 163 c, stk. 2, og
i det postdistrikt, hvor forsendelsen indleveres, gælder denne takst dog          § 163 d, stk. 1 og 2, 1-4. pkt. og stk. 3, 1. pkt. (postforkyndelse).
kun, såfremt adressestedet ligger i by- eller omegnsdistriktet eller i              Efter retsplejelovens § 157, stk. 1, behøver bemyndigelsen til at fo-
landdistriktet inden for en afstand af 2 km fra indleveringsposthuset.            retage forkyndelse ikke godtgøres for den, for hvem forkyndelse sker.
I andre tilfælde betales efter regning.                                           Efter rådets opfattelse bør stævningsmanden forsynes med legitimation,
   Der kan formentlig fastsættes en fælles takst for alle forkyndelser            der på forlangende kan forevises, og det foreslås derfor, at der i de ad-
på ca. 3,50 kr. (+ alm. porto). Gebyret vil også dække udbringning som            ministrative regler optages en bestemmelse herom.
ekspresforsendelse, i det omfang udbringning på denne måde skal finde
sted.                                                                             Kapitel 17. Meddelelser og forkyndelser.
   Følges de skitserede retningslinier bliver postforkyndelse betydelig           § 153. Meddelelser fra retten sker på den måde, som rettens formand
mere effektiv. De andre ulemper ved postforkyndelse kan ikke tillægges            bestemmer, medmindre loven foreskriver, at meddelelsen skal forkyn-
afgørende betydning. Det forøgede kontorarbejde, som postforkyndelse              des eller gives på anden særlig måde.
medfører, og risikoen for, at det rette dokument og de rette bilag ikke              Stk. 2. Rettens beslutning om, hvorledes meddelelser skal gives, er
kommer frem til adressaten, kan formindskes væsentligt, hvis postfor-             ikke genstand for kære.
kyndelse anvendes i større omfang og arbejdsgangen derfor sættes i                   § 154. Skal en meddelelse efter denne lov forkyndes, skal forkyndel-
fastere rammer.                                                                   sen foregå efter reglerne i §§ 155-165.
   Selv om brevforkyndelse og postforkyndelse anvendes i videst muligt               § 155. Forkyndelse sker ved, at den meddelelse, der skal forkyndes,
omfang, vil der blive en del tilfælde, hvor man fortsat må anvende                med eventuelle bilag sendes med posten eller afleveres til den pågæl-
stævningsmandsforkyndelse. Dette gælder således tilfælde, hvor                    dende, der samtidig anmodes om at bekræfte modtagelsen på en genpart
adressaten skal have mundtlig vejledning eller afæskes en udtalelse,              af dokumentet. Foretages forkyndelse ved rettens eller anklagemyndig-
hvor det er af afgørende betydning, at forkyndelse foretages hurtigt,             hedens foranstaltning, kan i stedet for genpart anvendes et særligt
og formentlig også i tilfælde, hvor adressaten er vanskelig at træffe og          modtagelsesbevis. (Brevforkyndelse).
ikke kan forventes at ville bekræfte modtagelsen af en meddelelse, der               Stk. 2. Meddelelsen anses for forkyndt, hvis genparten eller modta-
sendes i almindeligt brev. Tilbage vil således blive de vanskelige og             gelsesbeviset er underskrevet af den pågældende personlig. Forkyndelse
tidskrævende forkyndelser. Under hensyn hertil og til, at kun et ringe            anses for sket den dag, modtageren anfører at have modtaget meddel-
antal meddelelser fremtidig vil blive forkyndt ved stævningsmænd,                 elsen. Er ingen modtagelsesdag anført, eller er den angivne modtagel-
kan man næppe opretholde den gældende betaling på 5 kr. pr. forkyn-               sesdag senere end datoen i poststemplet på tilbagesendelsen, anses
delse.                                                                            forkyndelse for sket på poststemplets dato.
   Retsplejerådet har ikke taget stilling til politiets medvirken ved for-           § 156. Forkyndelse kan ske gennem postvæsenet ved brev med afle-
kyndelse, idet man er bekendt med at dette spørgsmål behandles i ju-              veringsattest (postforkyndelse) eller ved stævningsmand (stævnings-
stitsministeriets udvalg angående politiets fremtidige struktur. Rådet            mandsforkyndelse), hvis det må antages, at modtageren ikke vil tilba-
er dog af den opfattelse, at det i borgerlige sager kun undtagelsesvis            gesende genparten eller modtagelsesbeviset, eller andre grunde taler
vil være påkrævet med politiets bistand. Regler om politiets bistand i            mod at anvende brevforkyndelse.
forbindelse med forkyndelse findes i § 153, stk. 3 og 5, § 156, stk. 1,              § 157. For postforkyndelse og stævningsmandsforkyndelse gælder
nr. 3, § 158, stk. 3 og 5, og § 160, stk. 1.                                      følgende regler:
   Retsplejelovens kap. 17 indeholder en række detaljerede regler om                 1) Forkyndelse bør så vidt muligt ske for den pågældende personlig
forkyndelse, som efter rådets opfattelse med fordel kunne fastsættes              på hans bopæl, midlertidige opholdssted eller arbejdssted. Forkyndelse
administrativt. Enkelte bestemmelser kunne af systematiske grunde                 for den pågældende personlig er dog gyldig, uanset hvor den sker.
overflyttes til andre kapitler, og visse regler må anses for overflødige.            2) Træffes den pågældende ikke, kan forkyndelse ske
   Bestemmelsen i § 153, stk. 3, om, at politibetjente og sognefogeder               a) på bopælen (opholdsstedet) for personer, der hører til husstanden,
uden særlig beskikkelse kan foretage forkyndelse i straffesager, foreslås         eller, hvis den pågældende bor til leje i en andens bolig, for udlejeren,
indsat i § 57, der omhandler beskikkelse af stævningsmænd. Det samme              for så vidt de pågældende træffes på bopælen (opholdsstedet),
gælder reglen i § 154, 2. pkt., hvorefter gyldigheden af en forkyndelse              b) på den pågældendes arbejdssted over for arbejdsgiveren eller
ikke svækkes derved, at stævningsmanden har handlet uden for den                  dennes repræsentant eller for så vidt angår selvstændige næringsdriven-
retskreds, i hvilken han er ansat.                                                de på den pågældendes kontor, værksted eller andet fast forretningslo-
   Bestemmelsen i § 154, 1. pkt., om, at enhver beskikket stævnings-              kale over for personer, der er ansat i virksomheden.
mand med fuld retsvirkning kan iværksætte forkyndelse under iagtta-                  Stk. 2. Forkyndelse efter stk. 1, nr. 2, kan ikke ske for personer under
gelse af de i loven givne forskrifter, kan formentlig udgå som overflø-           18 år.
dig. Det samme gælder bestemmelsen i § 155, stk. 3, hvorefter en                     Stk. 3. Ved postforkyndelsen overgives forsendelsen og ved stæv-
stævningsmand kan tilkalde endnu en stævningsmand eller en anden                  ningsmandsforkyndelse en genpart af meddelelsen og eventuelle bilag
god mand som vidne. Reglen anvendes så vidt vides ikke i praksis.                 til den, for hvem forkyndelsen sker. Sker forkyndelse ikke over for
Også bestemmelserne i § 158, stk. 4, og § 163 d, stk. 2, sidste pkt., om          vedkommende personlig, anføres på forsendelsen eller genparten af
                                                                                  meddelelsen, hvornår og over for hvem forkyndelse er sket.
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                         side 8
                    Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 9 of 14
Thomson Reuters                                                                                                                       LFF1971-1972.1.7


   Stk. 4. Nægter en person, for hvem forkyndelse kan ske efter stk. 1,           § 153, stk. 1 og 2, indeholder regler om, i hvilke tilfælde der i hen-
nr. 2, uden rimelig grund at modtage forkyndelse, eller undlader han,          holdsvis borgerlige sager og straffesager skal ske forkyndelse. I borger-
efter at forkyndelse er sket, at overlevere, hvad han har modtaget ved         lige sager skal f. s. v. ikke loven eller overenskomst mellem parterne
forkyndelsen, til vedkommende, selv om dette kunne være sket uden              medfører undtagelse, processuelle meddelelser gives ved forkyndelse
væsentlig udgift eller besvær, kan han ved kendelse tilpligtes at erstatte     efter reglerne i kap. 17. I straffesager gælder det samme med hensyn
omkostninger, der er en følge af hans nægtelse eller undladelse.               til en række nærmere angivne tilsigelser m. v. til sigtede, vidner og
   § 158. Har vedkommende kendt bopæl eller opholdssted i udlandet,            syns- og skønsmænd. Påbudet om forkyndelse gentages dog i de fleste
og kan forkyndelse ikke ske efter reglerne i §§ 155-157, sker forkyn-          tilfælde i de bestemmelser i fjerde bog, hvor de pågældende tilsigelser
delse på den måde, der er foreskrevet ved konvention eller ved vedkom-         m. v. er omtalt.
mende lands lov.                                                                  Efter rådets opfattelse bør der i de enkelte bestemmelser, som fore-
   § 159. Forkyndelse kan foretages i Statstidende, såfremt                    skriver, at der skal gives meddelelse, tages stilling til, om meddelelsen
   1) vedkommendes bopæl eller opholdssted eller arbejdssted her i             skal forkyndes, således at kap. 17. alene indeholder regler om, hvorledes
landet ikke kan oplyses,                                                       forkyndelse skal ske. Som følge heraf er i § 154 optaget en bestemmelse
   2) forkyndelse efter § 158 skal ske i udlandet og vedkommende               om, at såfremt en meddelelse skal forkyndes, skal det ske efter reglerne
fremmede myndighed nægter eller undlader at efterkomme en anmod-               i de følgende paragraffer. Fremgangsmåden medfører, at der må fore-
ning herom.                                                                    tages ændring af en del andre bestemmelser i retsplejeloven.
   Stk. 2. Forkyndelse sker ved, at en bekendtgørelse indeholdende et
uddrag af meddelelsen og en bemærkning om, at meddelelsen kan fås              Til § 155.
ved henvendelse til retten, indrykkes i Statstidende. I bekendtgørelsen        Bestemmelsen indeholder regler om brevforkyndelse. Der henvises
skal endvidere anføres, af hvilken grund denne forkyndelsesform an-            herom til bemærkningerne side 11-12.
vendes.                                                                          Brevforkyndelse vil kunne anvendes, selv om forkyndelse foretages
   Stk. 3. I de i stk. 1, nr. 2, nævnte tilfælde, skal meddelelsen tillige     af andre end retten og anklagemyndigheden. I disse tilfælde skal be-
tilsendes den pågældende med posten.                                           kræftelsen af modtagelsen dog altid ske på en genpart af den meddel-
   § 160. I borgerlige sager kan en part give afkald på at få underretning     else, der forkyndes.
om processuelle meddelelser ved forkyndelse. Parterne kan endvidere              Brevforkyndelse vil endvidere kunne anvendes uanset meddelelsens
vedtage, at forkyndelse kan ske over for en anden person i overensstem-        art. Man har således ikke gentaget den gældende regel om, at visse
melse med reglerne i §§ 155-157. Reglen i § 157, stk. 4, finder dog            meddelelser i straffesager kun kan forkyndes ved stævningsmand. Om
kun anvendelse, hvis den pågældende har erklæret sig villig til at             brevforkyndelse i de enkelte tilfælde skal anvendes, må afgøres ved
modtage forkyndelse.                                                           en afvejning af de grunde, der taler for og imod anvendelsen af denne
   § 161. Benytter en part i en borgerlig sag advokat til at udføre sagen,     forkyndelsesform, jfr. nærmere bemærkninger side 12.
kan forkyndelse for denne træde i stedet for forkyndelse for parten.
   § 162. Når der i et retsmøde træffes beslutning om tidspunktet for et       Til §§ 156 og 157.
nyt møde eller for en retshandlings foretagelse, anses beslutningen for        Gældende bestemmelse § 153, stk. 1, §§ 155-157, § 158, stk. 1 og 2,
at være forkyndt for de personer, der er til stede i retsmødet.                og §§ 163 a-e.
   Stk. 2. Beslutningen anses endvidere for forkyndt for personer, der            Bestemmelserne indeholder regler om postforkyndelse og stævnings-
har været lovligt tilsagt til mødet, men som enten er udeblevet eller          mandsforkyndelse.
uberettiget har forladt mødet, forinden beslutningen blev truffet. Retten         Efter § 156 foretages postforkyndelse eller stævningsmandsforkyn-
bør dog give de pågældende meddelelse om beslutningen, hvis dette              delse kun, hvis det må antages, at modtageren ikke vil bekræfte mod-
må antages at være af særlig interesse for dem.                                tagelsen eller andre grunde taler imod at anvende brevforkyndelse. Der
   § 163. En forkyndelse er gyldig, selv om meddelelsen ikke kommer            henvises herom til de almindelige bemærkninger.
til vedkommendes kundskab.                                                        § 157 indeholder regler om, hvorledes postforkyndelse og stævnings-
   § 164. Medmindre andet er bestemt i den militære retsplejelov, sker         mandsforkyndelse skal iværksættes.
forkyndelse for militærpersoner efter reglerne i dette kapitel. Forkyn-           I stk. 1 og 2 fastslås, over for hvem forkyndelse kan ske. Der er ind-
delse for kaserneret personel kan dog altid ske ved den pågældendes            ført en udvidet adgang til at foretage forkyndelse på arbejdspladsen,
militære afdelings foranstaltning.                                             ligesom der er foretaget enkelte præciseringer.
   § 165. Justitsministeren fastsætter nærmere regler om forkyndelse,             Nr. 1 vedrørende forkyndelse for den pågældende personlig svarer
herunder om vederlag herfor.                                                   i det væsentlige til gældende lovs § 156, stk. 1, nr.1, 2. pkt. I overens-
   Stk. 2. I sager, der behandles af retten, afholdes vederlaget for forkyn-   stemmelse med det ovenfor anførte har man nævnt forkyndelse på ar-
delse af statskassen. I øvrigt betales vederlaget forud af den, der begærer    bejdspladsen ved siden af forkyndelse på bopælen eller opholdsstedet.
forkyndelsen foretaget.                                                        Det vil dog normalt være rigtigst at foretage forkyndelse på bopælen,
   Stk. 3. Politibetjente har ikke krav på vederlag for forkyndelse i          hvis der kan træffes nogen dér, over for hvem forkyndelse kan ske.
straffesager.                                                                     Nr. 2a), der svarer til gældende lovs § 156, stk. 1, nr. 2, 1. og 3. pkt.,
                                                                               omhandler forkyndelse på bopælen eller opholdsstedet for andre end
Bemærkninger til lovforslagets enkelte bestemmelser.                           den, forkyndelsen angår. Efter de gældende regler kan forkyndelse på
Til § 153.                                                                     bopælen ske over for ægtefælle, børn over 18 år, tjenestefolk eller andre
Gældende bestemmelse § 165.                                                    til husstanden hørende voksne personer, som er til stede dér; er sådanne
  Bestemmelsen svarer bortset fra sproglige ændringer ganske til               ikke at træffe, da for vedkommendes husvært, principal, husbonde,
gældende lovs § 165. Reglen i § 165 om, at det er tilladt at tilstille         læremester eller arbejdsherre, f. s. v. de træffes til stede dér. Bestem-
meddelelse med posten, er dog udeladt som overflødig.                          melsen må forstås således, at de pågældende skal træffes i den pågæl-
                                                                               dendes bolig, hvilket, hvis der er tale om en ejendom med flere lejlig-
Til § 154.                                                                     heder, vil sige den pågældendes lejlighed, jfr. f. s. v. angår forkyndelse
Gældende bestemmelse § 153, stk. 1 og 2.                                       for husværter justitsministeriets skrivelse af 26. november 1954 (mini-
                                                                               sterialtidende 1954 nr. 161).
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                    side 9
                  Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 10 of 14
Thomson Reuters                                                                                                                    LFF1971-1972.1.7


   Den gældende regel om forkyndelse på opholdsstedet er subsidiær,              Rådet har drøftet, om denne forkyndelsesform i det hele taget burde
idet den kun kan anvendes, hvis den pågældende ikke har bopæl, kontor,        opretholdes. Det må formentlig erkendes, at det er yderst sjældent, at
værksted eller andet forretningslokale i riget og ikke hører til et hervæ-    de personer, forkyndelsen angår, læser Statstidende, ikke mindst hvis
rende skib. Forkyndelse kan iværksættes over for den, hos hvem han            de pågældende bor i udlandet.
er til huse. Forkyndelse antages dog også at kunne ske for personer,             Spørgsmålet blev for så vidt angår forkyndelse i Statstidende i fader-
der hører til husstanden, navnlig ægtefælle og børn.                          skabssager drøftet i folketinget i forbindelse med behandlingen af lov
   Efter rådets forslag fastsættes der fælles regler for forkyndelse på       nr. 253 af 4. juni 1969 om ændring af lov om rettens pleje (Fri proces
bopælen og opholdsstedet. Forkyndelse kan som hovedregel kun ske              m. v.). Det blev foreslået helt at afskaffe forkyndelse i Statstidende i
for personer, der hører til samme husstand som den, forkyndelsen              faderskabssager. Bestemmelsen blev dog bevaret, efter at justitsmini-
vedrører. Bor den pågældende til leje i en andens bolig, kan forkyndelse      steren i folketinget havde udtalt, at det af retsplejemæssige hensyn er
dog også ske over for udlejeren (logiværten). Det er i alle tilfælde en       nødvendigt, at der sker en forkyndelse, og at det i enkelte tilfælde kan
betingelse, at den, over for hvem forkyndelse sker, træffes på bopælen        have praktisk værdi. Denne udtalelse må formentlig gælde med hensyn
(opholdsstedet) og er fyldt 18 år. De foreslåede regler svarer formentlig     til alle forkyndelser i Statstidende.
til den måde, på hvilken de gældende bestemmelser er praktiseret.                Efter stk. 1 kan forkyndelse foretages i Statstidende såfremt
   Nr. 2b), der svarer til gældende lovs § 156, stk. 1, nr. 2, 2. pkt., om-      1. vedkommendes bopæl eller opholdssted eller arbejdssted her i
handler forkyndelse på arbejdsstedet. F. s. v. angår selvstændige næ-         landet ikke kan oplyses eller
ringsdrivende svarer reglen fuldstændigt til de gældende regler. For-            2. forkyndelse efter § 158 skal ske i udlandet og vedkommende
kyndelse på arbejdsstedet for andre end selvstændige næringsdrivende          fremmede myndighed nægter eller undlader at efterkomme en anmod-
kan efter gældende ret kun ske for skipperes og søfolks vedkommende.          ning herom.
Forkyndelse kan i disse tilfælde ske på det skib, hvortil de hører, for          Disse regler svarer til de gældende bestemmelser. I nr. 1 har man
en til skibet hørende person, der findes til stede.                           dog i konsekvens af forslagets § 157 medtaget arbejdsstedet her i landet.
   Efter rådets opfattelse bør der åbnes mulighed for i alle tilfælde at         Derimod har man ikke i forslaget medtaget bestemmelsen om, at der
foretage forkyndelse på arbejdsstedet, men kun for arbejdsgiveren eller       kan ske forkyndelse i Statstidende, hvis i en straffesag sigtede, som
dennes repræsentant, og ikke som efter den nuværende regel om søfolk          vides at opholde sig i udlandet (formentlig med kendt opholdssted),
for enhver til skibet (virksomheden) hørende voksen person. En sådan          har undraget sig forfølgning ved flugt. Bestemmelsen anvendes efter
regel vil næppe betyde noget stort antal forkyndelser på arbejdspladser-      det oplyste ikke i praksis. I sådanne tilfælde vil man, såfremt der ikke
ne. Postforkyndelse og stævningsmandsforkyndelse skal efter forslaget         er grundlag for udlevering, formentlig enten forsøge forkyndelse i ud-
som hovedregel kun anvendes, hvis det må antages, at den pågældende           landet eller stille sagen i bero, til tiltalte vender tilbage til landet.
ikke vil medvirke til brevforkyndelse. Endvidere må det som ovenfor              Stk. 2 svarer til gældende ret, idet man dog har fundet det tilstrække-
nævnt anses for rigtigst at foretage forkyndelse på bopælen, hvis der         ligt med bekendtgørelse en gang i Statstidende.
kan træffes nogen der, over for hvem forkyndelse kan ske, idet forkyn-           Stk. 3 gentager i lidt kortere form de gældende regler. Man har bl. a.
delse på arbejdspladsen kan medføre visse ulemper for såvel den på-           fundet det upåkrævet at foreskrive, at meddelelsen skal sendes i anbe-
gældende som arbejdsgiveren. På den anden side synes det ikke rimeligt        falet brev.
at se bort fra denne mulighed for forkyndelse, hvis forkyndelse ikke
kan gennemføres på anden måde. Bestemmelsen må forstås således,               Til § 160.
at den kan anvendes ikke alene, hvis den, forkyndelsen angår, ikke er         Gældende bestemmelse § 161.
til stede på arbejdspladsen, men også hvis han på grund af arbejdsplad-         I 1. pkt. er i overensstemmelse med, hvad der antages i praksis, indsat
sens størrelse kun vanskeligt kan komme til stede.                            en bestemmelse om, at en part i en borgerlig sag kan give afkald på at
   Bestemmelsen i stk. 3 svarer ganske til gældende ret (§ 158, stk. 1,       få underretning om processuelle meddelelser ved forkyndelse.
1. pkt., og stk. 2, 1. pkt., og § 163 c, stk. 1). Man har dog foreslået         Reglerne i 2. og 3. pkt. svarer i det væsentlige til bestemmelsen i
indsat en regel om, at det, såfremt forkyndelse ikke sker over for ved-       gældende lovs § 161.
kommende personlig, på forsendelsen eller genparten af meddelelsen
skal anføres, over for hvem forkyndelse er sket.                              Til § 161.
   Reglen i stk. 4 svarer i det hele til de gældende bestemmelser, jfr. §     Gældende bestemmelse § 164.
157, stk. 2, og 163 d, stk. 3, sidste pkt.                                      Bestemmelsen svarer i det væsentlige til gældende ret, idet man dog
                                                                              ikke har ment at burde indskrænke dens anvendelse til tilfælde, hvor
Til § 158.                                                                    begge parter benytter advokat. Den fremgangsmåde, der er anvist i §
Gældende bestemmelse § 159.                                                   164, svarer stort set til, hvad der følger af §§ 155-157 i rådets forslag.
   Bestemmelsen svarer i det væsentlige til gældende ret. Henvisningen
til § 155 betyder dog, at forkyndelse i udlandet kun kan ske, hvis det        Til § 162.
ikke er muligt at gennemføre brevforkyndelse ved at sende et brev til         Gældende bestemmelser §§ 163 og 166.
adressen i udlandet. Endvidere har man ikke medtaget den gældende                Bestemmelsen svarer bortset fra sproglige ændringer ganske til reglen
bestemmelse om, at retten i borgerlige sager efter begæring skal udstede      i § 166.
anmodningen om forkyndelse. Efter rådets forslag skal forkyndelse                Ifølge § 163 kan meddelelser, som under retsmøde i sagen gives
normalt foretages af retten. Endvidere kræver disse anmodninger om            vedkommende person, altid træde i stedet for forkyndelse. De i denne
forkyndelse ikke mere særlige forudsætninger, jfr. justitsministeriets        paragraf omhandlede tilfælde vil formentlig alle være omfattet af for-
vejledning af 28. januar 1970.                                                slagets § 162.

Til § 159.                                                                    Til § 163.
Gældende bestemmelse § 160.                                                   Gældende bestemmelse § 162.
  Bestemmelsen, der indeholder regler om forkyndelse i Statstidende,           Reglen svarer til gældende ret.
svarer i det væsentlige til gældende ret.

Copyright © 2011 Thomson Reuters Professional A/S                                                                                               side 10
                  Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 11 of 14
Thomson Reuters                                                                                                                  LFF1971-1972.1.7


Til § 164.                                                                          gen”. Endvidere anføres en kort angivelse af grunden til, at det
Gældende bestemmelse § 167.                                                         ikke kan afleveres. Er adressaten flyttet, anføres så vidt muligt
  Reglen svarer til gældende ret. Man har dog ikke medtaget bestem-                 den ny adresse. Påtegningen underskrives af postbudet.
melsen i § 167 om, at der skal ske anmeldelse til vedkommende mili-           11.   Afleveringsattesten og brevet, hvis aflevering ikke har fundet
tære afdelingschef, som foranlediger pågældendes møde for retten,                   sted, tilbagesendes snarest til afsenderen.
hvor sådant gøres fornødent.                                                  12.   Brevet må ikke henlægges i brevkassen og heller ikke lægges
  Det er efter rådets opfattelse uheldigt med en anmeldelse i sager,                til afhentning eller eftersendes.
hvor forkyndelse ikke skal ske gennem de militære afdelinger efter
reglerne i den militære retsplejelov (d. v. s. borgerlige sager, der ikke
angår militære tjenesteforhold, og borgerlige straffesager, hvori tiltale
er rejst, inden tiltalte er mødt til tjeneste). Forsvarsministeriet har un-
derhånden erklæret sig enig heri. Man vil fortsat være indstillet på efter
anmodning at foranledige, at den pågældende møder i retten.

Til § 165.
Gældende bestemmelse § 153, stk. 4 og 5.
  I stk. 1 gives bemyndigelse for justitsministeren til at fastsætte nær-
mere regler om forkyndelse, herunder om vederlag herfor. I disse regler
kan bl. a. optages en del af de bestemmelser, der i dag findes i lovtek-
sten, jfr. ovenfor side 13.
  Stk. 2 og 3 svarer til gældende ret.

Vejledning for udbringning af stævningsbreve.
1.    Aflevering sker på de almindelige postomdelinger samme dag
      eller dagen efter, at brevet er modtaget på omdelingsposthuset.
2.    Kan brevet ikke afleveres på disse omdelinger, fordi der ikke er
      nogen hjemme, til hvem stævningsbrevet kan afleveres, udbringes
      brevet samme dag eller næste dag efter reglerne om ekspresfor-
      sendelse. Udbringning sker på det tidspunkt, hvor der er størst
      sandsynlighed for at træffe adressaten eller andre, til hvem
      stævningsbrevet kan afleveres. Udbringning som ekspresforsen-
      delse i indleveringsposthusets postdistrikt finder dog kun sted i
      bydistriktet eller på steder i landdistriktet, der ligger inden for
      en afstand af 2 km fra posthuset.
3.    Brevet skal så vidt muligt afleveres til adressaten personlig.
4.    Er adressestedet modtagerens bopæl eller opholdssted, kan brevet
      afleveres til personer, der hører til husstanden, eller, hvis den
      pågældende bor til leje i en andens bolig, til udlejeren (logivær-
      ten), for så vidt de nævnte personer træffes på bopælen (opholds-
      stedet) og er voksne (fyldt 18 år).
5.    Er adressestedet adressatens arbejdssted, kan brevet afleveres
      på arbejdsstedet til arbejdsgiveren eller dennes repræsentant.
6.    Er adressaten selvstændig næringsdrivende, og er adressestedet
      adressatens kontor, værksted eller andet fast forretningslokale,
      kan brevet afleveres i virksomheden til en voksen person, der er
      ansat i virksomheden.
7.    Afleveres brevet, udfyldes afleveringsattesten i overensstemmelse
      med den trykte tekst. Er brevet afleveret til en af de i nr. 4-6
      nævnte personer, anføres den pågældendes navn, og i hvilken
      egenskab han har modtaget brevet (f. eks. til adressatens 19-årige
      datter, frøken __________, der hører til adressatens husstand ‐
      til adressatens logivært, hr. ___________ ‐ til adressatens arbejds-
      giver, hr. __________ ‐ til frøken __________, der er voksen
      og ansat i adressatens virksomhed). Afleveringsattesten under-
      skrives af postbudet.
8.    Den, til hvem afleveringen sker, opfordres til at medunderskrive
      afleveringsattesten. Vægrer den pågældende sig herved, gives
      der attesten påtegning herom.
9.    Afleveres brevet ikke til adressaten personlig, anføres på brevet,
      hvornår og til hvem det er afleveret. Påtegningen underskrives
      af postbudet.
10.   Kan der ikke ske aflevering efter foranstående regler anføres på
      brevet: “Kan ikke afleveres i overensstemmelse med vejlednin-
Copyright © 2011 Thomson Reuters Professional A/S                                                                                             side 11
                  Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 12 of 14
Thomson Reuters                                                                                                                      LFF1971-1972.1.7


Bilag 2.                                                                      2)      Kan forkyndelsen ikke ske for den pågældende personlig på hans
I dette bilag opføres i venstre spalte de i lovforslagets §                           bolig her i riget, kan den gyldig iværksættes for hans ægtefælle,
                                                                                      børn over 18 år, tjenestefolk eller andre til husstanden hørende
1, nr. 1 og 2, nævnte bestemmelser i den nugældende
                                                                                      voksne personer, som er til stede der; er sådanne ikke at træffe,
formulering, medens de foreslåede ændringer opføres i                                 da for vedkommende husvært, principal, husbonde, læremester
højre spalte.                                                                         eller arbejdsherre, for så vidt denne træffes til stede der. Forkyn-
Gældende formulering.                                                                 delsen kan endvidere foregå på den pågældendes kontor, værk-
Se § 154,2. pkt.                                                                      sted eller andet fast forretningslokale for en til kontoret hørende,
  Se § 153, stk. 3.                                                                   på værkstedet arbejdende eller i forretningen ansat voksen person,
                                                                                      som findes til stede, og for skipperes og søfolks vedkommende
Kapitel 17. Forkyndelser og meddelelser.                                              på det skib, hvortil de hører, for en til skibet hørende voksen
§ 153. Forkyndelser og andre processuelle meddelelser i borgerlige                    person, der findes til stede. Har den pågældende ikke bopæl,
sager skal, for så vidt ikke loven eller overenskomst mellem parterne                 kontor, værksted eller andet forretningslokale i riget og ikke
medfører undtagelse, foregå ved en stævningsmand eller i de i § 156,                  hører til et herværende skib, kan forkyndelsen ske på hans mid-
nr. 3, angivne tilfælde ved politiet.                                                 lertidige opholdssted i riget for dem, hos hvem han er til huse.
   Stk. 2. På samme måde foregår i straffesager med de i §§ 159, 160          3)      Har stævningsmanden ikke kunnet iværksætte forkyndelsen på
og 163 e hjemlede undtagelser:                                                        nogen af de ovenfor angivne måder, skal han i forbindelse med
1)      forkyndelse for sigtede af tilsigelse eller stævning til møde for             det eventuelt tilkaldte vidne (§ 155, stk. 3) påtegne udfærdigelsen
        retten, af anklageskrift, bevisfortegnelse, domsudskrift, ankemed-            attest herom og straks overlevere den til politiet, der snarest
        delelse eller kæremål og af den i sidste stykke af § 948 ommeldte             muligt skal søge at iværksætte forkyndelsen.
        tilkendegivelse,                                                      4)      Forkyndelser, som sker på vedkommendes bolig eller sædvanlige
2)      forkyndelse for vidner og syns- eller skønsmænd af indkaldelse                opholdssted, skal foregå imellem kl. 7 morgen og kl. 8 aften. På
        til afhørelse, for syns- eller skønsmænd af den beslutning,                   søn- og helligdage må de ikke foregå i tiden fra kl. 9 formiddag
        hvorved de er udmeldte, og for udeblevne vidner eller syns- eller             til kl. 4 eftermiddag. Juleaften må de ikke foregå efter kl. 6 efter-
        skønsmænd af den i § 178 ommeldte kendelse.                                   middag.
   Stk. 3. Politibetjente og sognefogeder kan dog uden særlig beskikkelse        Stk. 2. Udføres forretningen af en stævningsmand, skal denne, hvis
iværksætte forkyndelse i straffesager.                                        de af ham modtagne opgivelser ikke leder til forkyndelsens iværksæt-
   Stk. 4. Justitsministeren fastsætter regler om vederlag for forkyndelse.   telse, efter evne søge sådan underretning, at forkyndelsen kan ske.
I sager, der behandles af retten, afholdes vederlaget af statskassen. I          § 157. Bemyndigelsen til den enkelte forretning behøver ikke at
øvrigt betales vederlaget forud af den, der begærer forkyndelsen fore-        godtgøres for den eller dem, for hvem forkyndelsen sker.
taget.                                                                           Stk. 2. De personer, for hvem forkyndelse i henhold til reglerne i §
   Stk. 5. Politibetj??ente har ikke krav på vederlag for forkyndelse i       156, nr. 2, foretages, kan i reglen ikke vægre sig ved at modtage den.
straffesager.                                                                 Nægter nogen ubeføjet at modtage forkyndelsen, eller forsømmer han,
   § 154. Enhver beskikket stævningsmand kan med fuld retsvirkning            hvor forkyndelsen er sket, at levere vedkommende den ved forkyndelsen
iværksætte forkyndelser under iagttagelse af de i loven givne forskrifter.    overleverede genpart, uagtet dette kunne ske uden udgift eller væsentligt
Gyldigheden af det foretagne svækkes ikke derved, at stævningsmanden          besvær, kan han ved kendelse under sagen tilpligtes at erstatte de ved
har handlet uden for den retskreds, i hvilken han er ansat.                   hans vægring eller undladelse forvoldte omkostninger.
   § 155. Det, der skal forkyndes på den i § 153 foreskrevne måde, gives         § 158. Det ene eksemplar af den udfærdigelse som forkyndes, over-
i dobbelt udfærdigelse til den, der skal iværksætte forkyndelsen. Begæ-       gives til den eller dem, for hvem forkyndelsen sker, medens det andet
ring eller pålæg om foretagelse af forkyndelser kan rettes umiddelbart        eksemplar tilbagegives eller med første post afsendes til den, der har
til en stævningsmand. Skal forkyndelse i en borgerlig sag ske på et           begært eller beordret forkyndelsen.
andet sted end det, hvor parten opholder sig, eller i en straffesag i en         Stk. 2. Førstnævnte eksemplar skal, hvis forkyndelsen ikke er sket
anden underretskreds end den, hvor retten, fra hvilken forkyndelsen           for vedkommende personlig, inden afleveringen forsynes med en på-
udgår, har sit sæde, eller udgår den i en sådan sag fra landsretten eller     tegning, der indeholder angivelse af den dag, forkyndelsen er sket.
statsadvokaten, kan udfærdigelserne sendes til underretten i den kreds,       Sidstnævnte eksemplar skal i alle tilfælde forsynes med en påtegning,
hvor forkyndelsen skal ske. Vedkommende underret er da pligtig at             der indeholder angivelse af den dag, på hvilken, det sted, hvor, og de
overgive dem til stævningsmanden eller ‐ i straffesager ‐ politiet.           personer, for hvem forkyndelsen er sket, og, hvis forkyndelsen ikke er
   Stk. 2. Begæringen eller pålægget om forkyndelse skal efterkommes          sket for vedkommende selv, tillige med påtegning om, hvorledes der
snarest muligt, i byerne senest inden 24 timer, på landet senest inden        i den anledning er forholdt, samt hvad der er opgivet om hans opholds-
48 timer efter modtagelsen. Om tiden, på hvilken begæringen eller             sted.
pålæget er modtaget, skal stævningsmanden ‐ i borgerlige sager efter             Stk. 3. Er det ikke lykkedes politiet at iværksætte forkyndelsen, fordi
forlangende af vedkommende part ‐ undertegne en ham forelagt                  den pågældende ikke har kunnet antræffes i retskredsen, og ej heller
skriftlig tilståelse.                                                         har bolig eller midlertidigt opholdssted der, tilbagegives udfærdigelsen
   Stk. 3. Når forretningen udføres af en stævningsmand, kan denne            med påtegning om det stedfundne samt om, hvad der er politiet bekendt
tilkalde endnu en stævningsmand eller en anden god mand som vidne.            angående hans bolig eller opholdssted.
   § 156. Ved iværksættelse af forkyndelsen gælder følgende regler:              Stk. 4. Påtegningen afgiver bevis for det, som ifølge den er foregået;
                                                                              dog er modbevis ikke udelukket.
1)      Forkyndelsen bør så vidt muligt søges iværksat for den pågæl-
                                                                                 Stk. 5. Går politiets opgivelse ud på, at pågældende har bopæl eller
        dende personlig, ordentligvis på hans bopæl eller midlertidige
                                                                              opholdssted andetsteds i riget, bliver forkyndelsen efter foranstaltning
        opholdssted. Forkyndelse for den pågældende personlig er gyldig,
                                                                              af den, der har begært eller beordret den, at iværksætte der i overens-
        uanset hvor den sker. Dog kan den i intet fald ske i kirken eller
                                                                              stemmelse med de foranstående regler.
        på andet sted, medens gudstjeneste eller kirkelige handlinger
                                                                                 § 159. Har vedkommende bekendt boligeller opholdssted i udlandet
        foregår der.
                                                                              og kan forkyndelse ikke ske her i riget overensstemmende med § 156,
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                  side 12
                  Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 13 of 14
Thomson Reuters                                                                                                                     LFF1971-1972.1.7


sker forkyndelse eller meddelelse på den ved stedets love eller ved              Stk. 2. Finder aflevering af brevet sted, anføres på afleveringsattesten
traktat hjemlede måde. Fornøden begæring herom, som vedkommende               i overensstemmelse med den trykte teksts anvisning oplysning om den
part i borgerlige sager kan fordre udstedt af retten, tilstilles den pågæl-   dag og time, på hvilken, det sted, hvor, og den person, til hvem afleve-
dende fremmede myndighed.                                                     ringen er sket. Er afleveringen ikke sket til vedkommende selv, anføres
   § 160. Er det ikke lykkedes ved politiet at opspørge vedkommendes          tillige, hvad der i så fald er foretaget. Den, til hvem afleveringen er
bopæl eller opholdssted, eller har i en straffesag en sigtet, som vides       sket, skal opfordres til at medunderskrive attesten, men den omstæn-
at opholde sig i udlandet, unddraget sig forfølgning ved flugt, iværk-        dighed, at dette ikke er iagttaget, medfører ikke, at forkyndelsen er
sættes forkyndelsen ved 2 gange foretagen indrykkelse i Statstidende.         ulovlig. Afleveringsattesten underskrives af vedkommende postbud
Det er i sådant fald tilstrækkeligt, at udfærdigelsens indhold indrykkes      (landpostbud) og tilbagesendes snarest af postvæsenet til vedkommende
i udtog med bemærkning, at den selv henligger til modtagelse på ved-          ret. Afleveringsattesten afgiver bevis for det, som ifølge den er foregået;
kommende rets skriverkontor. I bekendtgørelsen skal det udtrykkelig           dog er modbevis ikke udelukket.
bemærkes, hvorpå det støttes, at denne forkyndelsesmåde benyttes.                Stk. 3. Har postbudet (landpostbudet) ikke kunnet aflevere brevet på
   Stk. 2. Ovenstående regel gælder også når den pågældende fremmede          adressestedet i overensstemmelse med de ovenfor nævnte regler, skal
myndighed har vægret sig ved at efterkomme den til samme ifølge §             han give brevet påtegning herom, hvorefter det af postvæsenet snarest
159 rettede begæring; dog skal i så fald udfærdigelsen tillige tilstilles     tillige med den tilhørende afleveringsattest tilbagesendes til vedkom-
vedkommende med posten i betalt brev, der skal anbefales. Postem-             mende ret, der så hurtigt som muligt sætter parten i kundskab herom.
bedsmanden har at forsyne det ene eksemplar af udfærdigelsen med              I tilfælde af ubeføjet vægring ved at modtage brevet finder reglen i §
påtegning om, at ligelydende eksemplar er afsendt til nærmere betegnet        157, stk. 2, 2. pkt., anvendelse.
adresse i betalt og anbefalet brev. Påtegningen afgiver bevis herfor,            § 163 e. I straffesager kan forkyndelse af
indtil modbevis føres.                                                        1)      de i § 932 omhandlede tilsigelser af tiltalte i politisager,
   § 161. I borgerlige sager kan parterne vedtage, at et opgivet sted skal    2)      indkaldelser af vidner,
agtes for bopæl, og dette bliver da, for så vidt der sammesteds forefindes    3)      beslutninger, hvorved der udmeldes syns- eller skønsmænd, og
nogen, der er villig til at modtage forkyndelsen, ved anvendelsen af de               indkaldelser af disse
foregående regler at behandle som den virkelige bopæl.                           ske gennem postvæsenet. Bestemmelserne i § 163 a, stk. 2, § 163 c
   § 162. En forkyndelse, der er sket overensstemmende med de i §§            og § 163 d finder tilsvarende anvendelse, dog at retten ikke medvirker
156-161 givne regler, anses lovlig, uagtet den ikke ved de trufne foran-      ved forkyndelse af dokumenter, der udgår fra anklagemyndigheden.
staltninger måtte komme til pågældendes kundskab.                                § 164. Benytter begge parter i en borgerlig sag advokat til at udføre
   § 163. Meddelelse, som under retsmøde i sagen gives vedkommende            sagen, kan meddelelser til advokaterne under sagens gang ske umiddel-
personlig til retsbogen, kan altid træde i stedet for forkyndelse.            bart fra den ene advokat til den anden uden stævningsmænds mellem-
   § 163a. I borgerlige sager kan derhos efter partens valg de i § 153        komst, blot imod simpelt modtagelsesbevis.
omhandlede forkyndelser i stedet for ved stævningsmand ske gennem                Stk. 2. Meddelelsen kan gyldigt afleveres på advokatens kontor til
postvæsenet ved brev overensstemmende med reglerne i §§ 163 b‐163             enhver tid, dette er åbent, og modtagelsesbeviset kan udstedes af advo-
d.                                                                            katens der tilstedeværende fuldmægtig eller andre kontorbetjente.
   Stk. 2. Den ret, til hvilken stævning er udtaget, eller som har afsagt        § 165. De fra retten udgående meddelelser, for hvilke loven ingen
den pågældende dom, eller som forkyndelsen i øvrigt vedrører, foran-          særlig forskrift indeholder, sker på den måde, som rettens formand i
stalter overleveringen til postvæsenet af det dokument, der ønskes            hvert enkelt tilfælde finder hensigtsmæssigst, og uden at hans beslut-
forkyndt. Forkyndelse ved brev kan dog ikke finde sted til sådanne            ninger herom er genstand for kære. Det er tilladt at tilstille meddelelsen
adressesteder, til hvilke der ikke af postvæsenet udbringes almindelige       med posten.
breve, således ikke til skibe, medmindre disse ligger ved bolværk.               § 166. Når der af retten i et behørigt afholdt møde træffes beslutning
   § 163 b. Foruden det dokument, der ønskes forkyndt, skal på retskon-       om tidspunktet for et nyt møde eller for en retshandlings iværksættelse,
toret indleveres så mange af vedkommende part eller hans advokat              anses de personer, der er til stede og påhører beslutningen, for at have
bekræftede genparter af dokumentet, som svarer til antallet af de per-        fået tilstrækkelig underretning derom. Personer, som har været lovligt
soner, for hvilke forkyndelse skal finde sted. Retten meddeler original-      tilsagte til mødet, men som enten er udeblevet, eller uberettiget har
dokumentet påtegning om indleveringsdagen og påtegner dette og                forladt mødet, forinden beslutningen der toges, har intet krav på særlig
genparterne det samme løbenummer samt årstal.                                 forkyndelse eller meddelelse om det nye møde eller om tidspunktet
   § 163 c. Forkyndelsen iværksættes ved aflevering i lukket brev af          for de besluttede retshandlingers iværksættelse. Dog bør retten ikke
en i overensstemmelse med forskriften i § 163 b bekræftet genpart af          undlade ved budsendelse eller med posten at give dem meddelelse om
det, der ønskes forkyndt.                                                     beslutningen, for så vidt denne antages at være af interesse for dem.
   Stk. 2. I dette øjemed overgiver retten genparten til postvæsenet i en        § 167. Indkaldelser og meddelelser til militære, hvilke med de af
lukket konvolut, der på forsiden skal være forsynet med tydelig og            forholdets natur flydende lempelser bliver at forkynde efter de i dette
nøjagtig angivelse af navn og adresse på den person, for hvem forkyn-         kapitel givne regler, skal tillige anmeldes for afdelingschefen, som
delsen skal finde sted, retskontorets navn og adresse og forkyndelses-        foranlediger pågældendes møde for retten, hvor sådant gøres fornødent.
dokumentets løbenummer og årstal samt tydelig være påtegnet ordet             Forkyndelse for kaserneret personel kan ske gennem den pågældendes
“afleveringsattest” og derhos være ledsaget af en behørig udfyldt afle-       militære afdeling ved dennes foranstaltning.
veringsattest-blanket, hvoraf eksemplarer fås til købs på posthusene.
Retten kan, for så vidt det dokument, der skal forkyndes, ikke er en          Forslaget.
indkaldelse, som det påhviler retten selv at udstede, forlange, at såvel
konvolut som afleveringsattest-blanket overgives den i så vidt muligt         1. I § 57 indsættes som stk. 2-4:
udfyldt stand.                                                                  “Stk. 2. En forkyndelse er gyldig, selv om stævningsmanden har
   § 163 d. Afleveringen sker ved et postbud (landpostbud) til de for         handlet uden for den retskreds, i hvilken han er ansat.
postforsendelsers ombringelse fastsatte tider og til en person, for hvem        Stk. 3. Polititjenestemænd og sognefogeder kan uden særlig beskik-
stævning til adressaten lovligt kan forkyndes på det angivne adressested.     kelse foretage forkyndelser i straffesager.


Copyright © 2011 Thomson Reuters Professional A/S                                                                                                side 13
                   Case 6:19-cv-00680-ADA Document 10-10 Filed 02/20/20 Page 14 of 14
Thomson Reuters                                                                                                                     LFF1971-1972.1.7


   Stk. 4. Justitsministeren kan fastsætte regler om, i hvilket omfang         væsentlig udgift eller besvær, kan han ved kendelse tilpligtes at erstatte
politiet skal foretage eller medvirke ved forkyndelser.”                       omkostninger, der er en følge af hans nægtelse eller undladelse.
   2. Kapitel 17 affattes således:                                                § 158. Har den pågældende kendt bopæl eller opholdssted i udlandet,
                       “Kapitel 17. Forkyndelser m. v.                         og kan forkyndelse ikke ske her i riget efter § 155, nr. 2 og 3, jfr. §
   § 153. I borgerlige sager skal processuelle meddelelser forkyndes,          157, sker forkyndelse ved brevforkyndelse eller på den måde, der er
medmindre andet er bestemt i denne lov.                                        foreskrevet ved konvention eller ved vedkommende lands lov.
   Stk. 2. I straffesager skal forkyndelse kun ske, når det er bestemt i          § 159. Forkyndelse kan foretages i Statstidende, såfremt
denne lov.                                                                     1)      den pågældendes bopæl eller opholdssted eller hans arbejdssted
   Se forslagets nr. 1. (§ 57, stk. 3).                                                her i landet ikke kan oplyses, eller
   § 165. Justitsministeren fastsætter nærmere regler om forkyndelse,          2)      vedkommende fremmede myndighed nægter eller undlader at
herunder om vederlag herfor.                                                           efterkomme en anmodning om forkyndelse efter § 158.
   Stk. 2. I sager, der behandles af retten, afholdes vederlaget for forkyn-      Stk. 2. Forkyndelse sker ved, at en bekendtgørelse indeholdende et
delse af statskassen. I øvrigt betales vederlaget forud af den, der begærer    uddrag af meddelelsen og en bemærkning om, at meddelelsen kan fås
forkyndelsen foretaget.                                                        ved henvendelse til retten, indrykkes i Statstidende. I bekendtgørelsen
   Stk. 3. Polititjenestemænd har ikke krav på vederlag for forkyndelse        skal endvidere anføres, af hvilken grund denne forkyndelsesform an-
i straffesager.                                                                vendes.
   Se forslagets nr. 1. (§ 57, stk. 2).                                           Stk. 3. I de i stk. 1, nr. 2, nævnte tilfælde, skal meddelelsen tillige
   § 155. Forkyndelse sker ved, at den meddelelse, der skal forkyndes,         tilsendes den pågældende med posten.
med eventuelle bilag                                                              § 160. I borgerlige sager kan en part give afkald på at få underretning
1)      sendes eller afleveres til den pågældende, der samtidig anmodes        om processuelle meddelelser ved forkyndelse. Parterne kan endvidere
        om at bekræfte modtagelsen på en genpart af dokumentet eller,          udpege en person, over for hvem forkyndelse kan ske efter reglerne i
        hvis forkyndelsen foretages ved rettens eller anklagemyndighe-         §§ 155-157. Reglen i § 157, stk. 4, finder dog kun anvendelse, hvis
        dens foranstaltning, et særligt modtagelsesbevis (brevforkyndel-       den pågældende har erklæret sig villig til at modtage forkyndelse.
        se),                                                                      § 163. En forkyndelse er gyldig, selv om meddelelsen ikke kommer
2)      sendes til den pågældende i brev med afleveringsattest (postfor-       til vedkommendes kundskab.
        kyndelse) eller                                                           Stk. 2. Er det dokument, der skal forkyndes, kommet vedkommende
3)      afleveres til den pågældende af en stævningsmand (stævnings-           i hænde, anses forkyndelse for sket, selv om forkyndelsen ikke er fore-
        mandsforkyndelse).                                                     taget i overensstemmelse med reglerne i §§ 155-157.
   § 156. Ved brevforkyndelse anses meddelelsen for forkyndt, hvis                Se forslagets § 162.
genparten eller modtagelsesbeviset er underskrevet af den pågældende              Se forslagets § 157.
personlig. Forkyndelse anses for sket den dag, modtageren anfører at              § 161. Har en part i en borgerlig sag antaget en advokat til at udføre
have modtaget meddelelsen. Er ingen modtagelsesdag anført, eller er            sagen, kan forkyndelse vedrørende sagen ske for advokaten.
den angivne modtagelsesdag senere end datoen i poststemplet på tilba-             § 154. Meddelelser fra retten gives på den måde, som rettens formand
gesendelsen, anses forkyndelse for sket på poststemplets dato.                 bestemmer, medmindre loven indeholder anden forskrift herom.
   § 157. For postforkyndelse og stævningsmandsforkyndelse gælder                 Stk. 2. Rettens beslutning om, hvorledes meddelelser skal gives, er
følgende regler:                                                               ikke genstand for kære.
1)      Forkyndelse bør så vidt muligt ske for den pågældende personlig           § 162. Når der i et retsmøde træffes beslutning om tidspunktet for et
        på hans bopæl, midlertidige opholdssted eller arbejdssted. For-        nyt møde eller for en retshandlings foretagelse, anses beslutningen for
        kyndelse for den pågældende personlig er dog gyldig, uanset            at være forkyndt for de personer, der er til stede i retsmødet.
        hvor den sker.                                                            Stk. 2. Beslutningen anses endvidere for at være forkyndt for perso-
2)      Træffes den pågældende ikke, kan forkyndelse ske                       ner, der har været lovligt tilsagt til mødet, men som enten er udeblevet
        a)      på bopælen eller opholdsstedet for personer, der hører til     eller uberettiget har forladt mødet, forinden beslutningen blev truffet.
                husstanden, eller, hvis den pågældende bor til leje i en       Retten bør dog give de pågældende meddelelse om beslutningen, hvis
                andens bolig, for udlejeren eller dennes ægtefælle, for så     denne må antages at være af særlig interesse for dem.
                vidt de pågældende træffes på bopælen eller opholdsstedet,        § 164. Medmindre andet er bestemt i den militære retsplejelov, sker
                eller                                                          forkyndelse for militærpersoner efter reglerne i dette kapitel. Forkyn-
        b)      på den pågældendes arbejdssted over for arbejdsgiveren         delse for personer, der er indkvarteret på militært område, kan dog altid
                eller dennes repræsentant eller for så vidt angår selvstæn-    ske ved den pågældendes militære afdelings foranstaltning.
                dige næringsdrivende på den pågældendes kontor, værk-
                sted eller forretningslokale over for personer, der er ansat
                i virksomheden.
  Stk. 2. Forkyndelse efter stk. 1, nr. 2, kan ikke ske for personer under
18 år.
  Stk. 3. Ved postforkyndelse overgives forsendelsen og ved stævnings-
mandsforkyndelse en genpart af meddelelsen og eventuelle bilag til
den, for hvem forkyndelsen sker. Sker forkyndelse ikke over for ved-
kommende personlig, anføres på forsendelsen eller genparten af med-
delelsen, hvornår og over for hvem forkyndelse er sket.
  Stk. 4. Nægter en person, for hvem forkyndelse kan ske efter stk. 1,
nr. 2, uden rimelig grund at modtage forkyndelse, eller undlader han,
efter at forkyndelse er sket, at overlevere, hvad han har modtaget ved
forkyndelsen, til vedkommende, selv om dette kunne være sket uden
Copyright © 2011 Thomson Reuters Professional A/S                                                                                                side 14
